--------------------------------------------------------------------------------

Exhibit 10.3
Execution Version





--------------------------------------------------------------------------------





INVESTOR RIGHTS AGREEMENT


BY AND AMONG
W-CATALINA (S) LLC,
DIGITAL COLONY MANAGEMENT HOLDINGS, LLC,
COLONY CAPITAL DIGITAL HOLDCO, LLC,
COLONY DC MANAGER, LLC,
COLONY CAPITAL OPERATING COMPANY, LLC,
COLONY CAPITAL, INC.,
(FOR THE LIMITED PURPOSES SET FORTH HEREIN)
and
W-CATALINA (S) LLC AS THE INITIAL WAFRA REPRESENTATIVE
Dated as of July 17, 2020



--------------------------------------------------------------------------------









LA_LAN01:362977.13
21907407

--------------------------------------------------------------------------------






INVESTOR RIGHTS AGREEMENT
TABLE OF CONTENTS
 
PAGE


SECTION 1 DEFINITIONS
2


 
 
SECTION 2 GOVERNANCE
16


2.1.Control of Digital Colony Companies
16


2.2.Board Rights
16


 
 
SECTION 3 WAFRA MANAGEMENT SUBSCRIBER INTEREST
17


3.1.Interest Generally
17


3.2.[Reserved]
17


3.3.Dilution; Preemptive Rights; Ratchet Protection
18


3.4.Wafra Economic Rights.
20


 
 
SECTION 4 TRANSFER RIGHTS
23


4.1.Transfers
23


4.2.Tag-Along Rights
26


4.3.Drag-Along Rights
28


4.4.Accelerated Change of Control Transaction.
28


4.5.Additional Conditions to Tag-Along Sales and Drag-Along Sales    
29


4.6.Consideration
30


4.7.SPE Investor
32


4.8.Registration Rights
32


 
 
SECTION 5 COVENANTS; APPROVAL AND INFORMATION RIGHTS
33


5.1.Rights and Operating Covenants
33


5.2.Information Rights
37


5.3.Books and Records
40


5.4.Limitations
40


 
 
SECTION 6 REPRESENTATIONS, WARRANTIES AND COVENANTS
41


6.1.Representations and Warranties of the Colony Parties
41


6.2.Representations and Warranties of Wafra
42


6.3.Covenants of the Digital Colony Management Parties
42


6.4.Non-Defamation
44


6.5.Certain Tax Covenants
44


6.6.Key Person Insurance
48


 
 
SECTION 7 CONFIDENTIALITY; USE OF WAFRA NAME
48


7.1.Confidentiality
48


7.2.Existing Confidentiality Obligations
49


7.3.Tax Disclosures
50





i


LA_LAN01:362977.13

--------------------------------------------------------------------------------





7.4.Use of the Wafra Name
50


7.5.No Public Announcement
50


 
 
SECTION 8 INDEMNIFICATION
51


8.1.Rights under A&R DCMH Agreement
51


8.2.Indemnification by Digital Colony Funds
51


 
 
SECTION 9 REDEMPTION RIGHT
51


9.1.Redemption Right
51


9.2.New Colony Party; Successors
53


9.3.New Wafra Management Subscriber
53


 
 
SECTION 10 GENERAL
54


10.1.Notices
54


10.2.Entire Agreement; Conflicts; Severability
55


10.3.Counterparts
55


10.4.Assignment
56


10.5.Amendment; Severability; Waiver
56


10.6.Third Party Beneficiaries
56


10.7.Expenses
57


10.8.Governing Law
57


10.9.Dispute Resolution
57


10.10.Specific Performance
57


10.11.Further Assurances
58


10.12.Rules of Interpretation
58


10.13.Headings
58


10.14.No Recourse
58





Schedules








Exhibits






Annex A
Schedule I - Digital Colony Companies
Schedule II - Joinder
Schedule 3.4(c) - Vesting Principles
Schedule 7.4 - Use of Wafra Name


Exhibit A - Operating Expense Amounts
Exhibit B - Registration Rights
Exhibit C - Available Cash Reporting


Annex A – Allocation Policy







ii


LA_LAN01:362977.13

--------------------------------------------------------------------------------






INVESTOR RIGHTS AGREEMENT
This Investor Rights Agreement is hereby entered into as of July 17, 2020, by
and among (i) W-Catalina (S) LLC, a Delaware limited liability company (together
with its successors and permitted assigns, the “Wafra Management Subscriber”),
(ii) Digital Colony Management Holdings, LLC, a Delaware limited liability
company (“DCMH”), (iii) Colony Capital Digital Holdco, LLC a Delaware limited
liability company (“CCDH”), (iv) Colony DC Manager, LLC, a Delaware limited
liability company (“CDCM”), (v) Colony Capital Operating Company, LLC, a
Delaware limited liability company (“CCOC”), (vi) solely for the purposes of
Section 3.4(a), Section 4.4(a), Section 4.8, Section 5.1(d), Section 7.5,
Section 8.3, Section 9.1(b) and Section 10 hereof, Colony Capital, Inc., a
Maryland corporation (“Colony Capital”, and, together with DCMH, CCDH, CDCM and
CCOC the “Colony Parties”) and (vii) the Wafra Management Subscriber in its
capacity as the “Initial Wafra Representative,” and each of the foregoing
Persons described in clauses (i) – (vi), and any other Person that executes, a
Joinder Agreement pursuant to the requirements of this Agreement in order to
become a party to this Agreement, a “Party” and collectively, the “Parties”.
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Wafra Management Subscriber, CCOC and, solely for the limited purposes set forth
therein, Colony Capital, have entered into that certain Investment Agreement,
dated as of the date hereof (as amended, restated, modified or supplemented from
time to time, the “Investment Agreement”);
WHEREAS, concurrently with the execution and delivery of this Agreement,
W‑Catalina (C) LLC, a Delaware limited liability company (the “Wafra
Participation Buyer”), CCOC and, solely for the limited purposes set forth
therein, Colony Capital, have entered into that certain Carry Investment
Agreement, dated as of the date hereof (as amended, restated, modified or
supplemented from time to time, the “Carry Investment Agreement”);
WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to them in the Investment Agreement;
WHEREAS, upon the terms and subject to the conditions set forth in the
Investment Agreement, at the Closing, CCOC caused DCMH to issue, sell, transfer
and assign to the Wafra Management Subscriber, and the Wafra Management
Subscriber subscribed for, purchased and acquired from DCMH, certain Interests,
in each case in exchange for the consideration payable at the Closing and as
otherwise set forth therein;
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Wafra Management Subscriber, DCMH, CCDH and CDCM are entering into that certain
First Amended and Restated Limited Liability Company Agreement of DCMH, dated as
of the date hereof (the “A&R DCMH Agreement”);
WHEREAS, concurrently with the execution and delivery of this Agreement,
W‑Catalina (SP) LLC, DCMH and Colony DCP Investor, LLC are entering into the
Fund I Specified Investment Purchase Agreement, dated as of the date hereof (the
“Fund I Specified Investment Purchase Agreement”);


1


LA_LAN01:362977.13

--------------------------------------------------------------------------------





WHEREAS, concurrently with the execution and delivery of this Agreement, each
Managing Director is entering into an Acknowledgement Letter, dated as of the
date hereof (the “Acknowledgment Letter”);
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Managing Directors are entering into those certain A&R Restrictive Covenant
Agreements, dated as of the date hereof (the “A&R Restrictive Covenant
Agreements”);
WHEREAS, concurrently with the execution and delivery of this Agreement, Ben
Jenkins is entering into that certain Amended and Restated Employment Agreement,
dated as of the date hereof;
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Wafra Management Subscriber, the Wafra Participation Buyer, Colony Capital,
Colony DCP (CI) Bermuda LP, a Bermuda limited partnership, and the Company are
entering into that certain side letter related to Specified Investments and
Warehouse Investments, dated as of the date hereof (the “Specified / Warehouse
Investment Side Letter”); and
WHEREAS, reasonably promptly following the execution and delivery of this
Agreement, DCMH will establish the Management Incentive Plan.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein and in the Ancillary Agreements, and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be bound hereby, the Parties hereto
hereby agree as follows:

SECTION 1
DEFINITIONS
For purposes hereof, the following terms when used herein shall have the
respective meanings set forth as follows:
“A&R DCMH Agreement” has the meaning set forth in the Recitals.
“A&R Restrictive Covenant Agreements” has the meaning set forth in the Recitals.
“Accelerated Change of Control Transaction” has the meaning set forth in
Section 4.4(a).
“Acceptance Notice” has the meaning set forth in Section 4.1(d)(ii).
“Acknowledgement Letter” has the meaning set forth in the Recitals.
“Affiliate” has the meaning set forth in the Investment Agreement.
“Agreement” means this Agreement, including the Schedules and any Exhibits
hereto, as such may hereunder be amended or restated from time to time.


2


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Allocated Expenses” has the meaning set forth in the Allocation Policy attached
as Annex A.
“Ancillary Agreements” means the following agreements, instruments or Contracts:
(i) the Investment Agreement and the Carry Investment Agreement, (ii) the
Carried Interest Participation Agreement, (iii) the A&R DCMH Agreement, (iv) the
Warrants, (v) the A&R Restrictive Covenant Agreements, (vi) the Acknowledgment
Letters, (vii) the Fund I Specified Investment Purchase Agreement, (viii) the
Specified / Warehouse Investment Side Letter, and (ix) the Purchaser Side
Letter.
“Available Cash” for any calendar quarter with respect to any Digital Colony
Management Party shall mean (i) the amount of NFRE actually received, plus (ii)
the amount of Balance Sheet Management Proceeds actually received, minus (iii)
all cash costs, expenses, reductions, offsets, expenditures or other amounts due
to the Digital Colony Funds, minus (iv) all Operating Expenses, minus
(v) amounts paid or payable in respect of any loan or other indebtedness, minus
(vi) capital expenditures, minus (vii) appropriate reserves to meet reasonably
anticipated future working capital needs and other liabilities, as determined by
the Board in good faith, minus (viii) with respect to DCMH, amounts paid to the
then current participants in the Management Incentive Plan, to the extent
provided for under the terms and subject to the conditions of the Management
Incentive Plan and any applicable award agreements pursuant thereto; plus
(ix) any reserves previously taken which have not been used and are no longer
needed; provided, that, in determining Available Cash with respect to DCMH for
any period subsequent to the Closing Date, (x) Available Cash shall not include
any Special Distributable Cash (as defined in the A&R DCMH Agreement) and shall
not be reduced on account of any amounts that are attributable to Special
Reserve LLC, (y) Available Cash shall not include any NFRE, Balance Sheet
Management Proceeds or expenses earned or incurred during, or applicable to any
periods prior to the Closing Date whether accrued or not on the Digital Colony
Companies’ balance sheet as of the Closing Date and (z) Available Cash shall
include any NFRE, Balance Sheet Management Proceeds and expenses earned or
incurred during, or applicable to any period that includes and is subsequent to
the Closing Date (including revenues where cash is collected prior to the
Closing Date that are earned after the Closing Date which shall be included in
the determination of the Wafra Management Subscriber’s entitlement to Available
Cash without regard to when such revenues were received); provided, that cash
bonuses and any stock-based compensation paid in respect of fiscal year 2020
shall be prorated based on the passage of time for the Wafra Management
Subscriber’s ownership period during fiscal year 2020 such that the Wafra
Management Subscriber will only bear the expense related to such bonuses and
compensation attributable to periods subsequent to the Closing Date, except that
stock compensation costs shall be determined based on the number of applicable
shares issued and not the number of shares granted and the applicable stock
price for determining such cost shall be based on the share price on the issue
date of such shares and not the price on the applicable grant date.
“Balance Sheet Management Proceeds” means for any period, all net proceeds
received by, or otherwise payable to, a Digital Colony Management Party that are
not NFRE, excluding, for the avoidance of doubt, proceeds from Sponsor
Commitments, Identified Sponsor Commitments, Carried Interest and Excluded
Assets (except in the case of Excluded Assets, for any investment vehicle with a
nexus to any Excluded Asset that is sponsored as described on Exhibit A


3


LA_LAN01:362977.13

--------------------------------------------------------------------------------





to the Investment Agreement). For the avoidance of doubt, Balance Sheet
Management Proceeds shall include net proceeds attributable to (i) the
reinvestment of any NFRE and (ii) the investment of any other capital now or in
the future on the consolidated balance sheet of the Digital Colony Management
Parties and the reinvestment of such proceeds, in each case unless such proceeds
constitute NFRE, Sponsor Commitments, Identified Sponsor Commitments, Carried
Interest or Excluded Assets. Notwithstanding anything to the contrary herein or
in the Ancillary Agreements, all net proceeds of the Digital Colony Management
Parties that do not constitute NFRE, Sponsor Commitments, Identified Sponsor
Commitments, Carried Interest or Excluded Assets shall constitute Balance Sheet
Management Proceeds at such time as the Board determines to distribute such
cash, securities and other property in accordance with the A&R DCMH Agreement.
“Bankruptcy Law” means Title 11 of the United States Code, as amended, and any
similar federal, state, or foreign law for the relief of debtors.
“Board” has the meaning set forth in Section 2.2.
“Business Day” has the meaning set forth in the Investment Agreement.
“Buyer Indemnitee” has the meaning set forth in the Investment Agreement.
“Carried Interest” has the meaning set forth in the Carried Interest
Participation Agreement.
“Carried Interest Participation Agreement” has the meaning set forth in the
Investment Agreement.
“Carry Investment Agreement” has the meaning set forth in the Recitals.
“Cash Compensation” means all salary, draw, and cash bonus.
“Cause” as to any Person, has the meaning set forth in the employment agreement
with Colony Capital applicable to the relevant Person as of the date hereof.
“CCDH” has the meaning set forth in the Preamble.
“CCOC” has the meaning set forth in the Preamble.
“CDCM” has the meaning set forth in the Preamble.
“CFIUS Approval” has the meaning set forth in the Investment Agreement.
“CFIUS Redemption Right” has the meaning set forth in the Investment Agreement.
“Client” means any Person to which any Digital Colony Company provides
investment management or investment advisory services, including any
sub-advisory services, administration services, business services or similar
services, including each Digital Colony Fund.


4


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Closing” has the meaning set forth in the Investment Agreement.
“Closing Date” has the meaning set forth in the Investment Agreement.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Colony Capital” has the meaning set forth in the Preamble.
“Colony Capital Bankruptcy” means (1) any case commenced by Colony Capital or
CCOC under any Bankruptcy Law for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of Colony Capital or
CCOC, any receivership or assignment for the benefit of creditors of Colony
Capital or CCOC or any similar case or proceeding relative to Colony Capital or
CCOC or any involuntary case for such matters if (A) Colony Capital or CCOC
consents to such case, (B) the petition commencing such case is not timely
controverted, (C) the petition commencing such case is not dismissed within 30
days of its filing or (D) an order for relief is issued or entered therein; (2)
any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to Colony Capital or CCOC, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or (3) any
other proceeding of any type or nature in which substantially all claims of
creditors of Colony Capital or CCOC are determined and any payment or
distribution is or may be made on account of such claims.
“Colony Capital Group” has the meaning set forth in the Investment Agreement.
“Colony Change of Control” means (a) any “person” or “group” as such terms are
used in Section 13(d) of the Exchange Act acquiring directly or indirectly,
“beneficial ownership” (as defined in Rule 13d-3 of the Exchange Act), of (i) at
least fifty percent (50%) of all classes of outstanding voting equity interests
of Colony Capital or CCOC or (ii) outstanding equity interests entitled to
receive at least fifty percent (50%) of the proceeds in the event of a merger,
acquisition, or sale of 90% or more of the assets of Colony Capital or CCOC, (b)
a sale of 90% or more of the assets of Colony Capital or CCOC, (c) individuals
who, as of the Closing Date, constitute the board of directors of Colony Capital
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of such board of directors; provided, however, that any individual becoming a
director subsequent to the Closing Date whose election, or nomination for
election, by Colony Capital’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
board of directors of Colony Capital, or (d) any “person” or “group” as such
terms are used in Section 13(d) of the Exchange Act acquiring or being granted
directly or indirectly, the power to appoint a majority of the members of the
board of directors (or equivalent governing body) of Colony Capital or CCOC or
to otherwise direct the management or policies of Colony Capital or CCOC by
contract.
“Colony Parties” has the meaning set forth in the Preamble.


5


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Compensation” means Cash Compensation and the value attributable to equity
grants of Colony Capital common stock paid as compensation or bonuses to Digital
Colony Personnel or, as provided below, other employees of the Colony Capital
Group; provided, that in the case of Digital Colony Personnel or other employees
of the Colony Capital Group who do not devote substantially all of their
business time and attention to the Digital Colony Companies, Cash Compensation
and the value of such equity grants shall be deemed to be the portion of such
salary, draw and cash bonus and equity grants that are Allocated Expenses of the
Digital Colony Companies as determined in accordance with the Allocation Policy
attached as Annex A, except to the extent reimbursed by the Colony Capital Group
to the Digital Colony Companies.
“Competing Business” means any business that is competitive with the Digital
Colony Business and shall include the provision of capital or investment
advisory, investment management, investment sub advisory, or similar services
to, a fund or an investment vehicle in exchange for compensation.
“Competing Business Rights” means any and all rights, preferences and privileges
of the Wafra Entities set forth in this Agreement, the A&R DCMH Agreement, the
Specified / Warehouse Investment Side Letter and the Carried Interest
Participation Agreement (including, for the avoidance of doubt, the rights
related to Transfers and the other rights set forth in Section 4 and Section 9
of the Carried Interest Participation Agreement, and the covenants, obligations
and information rights set forth in Section 5 and Section 6 and Section 7 of the
Carried Interest Participation Agreement) in respect of the Ownership Interests
(as defined herein and in the Carried Interest Participation Agreement) of the
Wafra Entities, mutatis mutandis.
“Competitor” means any Entity or Person that materially competes with the
portion of the Digital Colony Business that pertains to Digital Infrastructure;
provided, that the following Entities or Persons shall not be deemed
“Competitors” for purposes of this Agreement or any Ancillary Agreement: (i) any
firm or business whose principal activity is the acquisition of interests in
investment or alternative asset managers (e.g., Dyal Capital Partners,
Blackstone’s Strategic Capital Group, Petershill Private Equity, or Bonaccord
Capital Partners); (ii) sovereign wealth funds, pensions, insurance companies or
similar institutional investors, (iii) any Wafra Entity, or (iv) any financial
institution or institutional investor (or any Affiliate thereof) that is not
otherwise a Competitor. In the case of the preceding clauses (i), (ii) and (iv),
any such Person or Entity that has an affiliated division or subsidiary that
would otherwise cause it to be a Competitor shall not be deemed a Competitor for
purposes of this Agreement or any Ancillary Agreement so long as such Person or
Entity has established appropriate operational and information barriers between
itself and the affiliated division or subsidiary with respect to Confidential
Information.
“Confidential Information” has the meaning set forth in Section 7.1.
“Contemplated Transactions” has the meaning set forth in the Investment
Agreement.
“Contract” has the meaning set forth in the Investment Agreement.
“Control” or “Controlled” has the meaning set forth in the Investment Agreement.


6


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Conversion” has the meaning set forth in the Investment Agreement.
“Convertible Preferred Interest” has the meaning set forth in the Investment
Agreement.
“DCMH” has the meaning set forth in the Preamble.
“DCMH UK Advisers Entities” has the meaning set forth in the Investment
Agreement.
“Deferred Redemption” has the meaning set forth in Section 9.1(a).
“Digital Bridge” has the meaning set forth in the Investment Agreement.
“Digital Bridge Acquisition Agreement” has the meaning set forth in the
Investment Agreement.
“Digital Colony Business” has the meaning set forth in the Investment Agreement.
“Digital Colony Companies” or “Digital Colony Company” means, individually and
collectively as the context may require, (i) each of the Persons set forth on
Schedule I and (ii) any Subsidiary of any such Digital Colony Company whenever
formed prior to, on or after the date of this Agreement, including in respect of
the Participation Entities set forth on Schedule I, the general partner,
managing member (or comparable Person) of any Digital Colony Fund.
“Digital Colony Consent” has the meaning set forth in Section 10.1(c).
“Digital Colony Fund” has the meaning set forth in the Investment Agreement.
“Digital Colony Fund I” means Digital Colony Partners I, L.P.
“Digital Colony Fund II” means the successor fund to Digital Colony Fund I,
which, as of the date of this Agreement, is expected to be named Digital Colony
Partners II, L.P.
“Digital Colony Indemnitee” has the meaning set forth in the Investment
Agreement.
“Digital Colony Management Party” means, individually and collectively as the
context may require, DCMH and each of its Subsidiaries existing as of, or formed
after, the date of this Agreement.
“Digital Colony Personnel” has the meaning set forth in the Investment
Agreement.
“Digital Colony Representative” means CCOC or such other Digital Colony Company
as may be designated from time to time by the Digital Colony Representative,
with prior written notice to the Wafra Representative.


7


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Disability” as to any Person, has the meaning set forth in the employment
agreement with Colony Capital applicable to the relevant Person as of the date
hereof.
“Drag-Along Notice” has the meaning set forth in Section 4.3(a).
“Drag-Along Sale” has the meaning set forth in Section 4.3(a).
“Drag-Along Sellers” has the meaning set forth in Section 4.3(a).
“Entity” has the meaning set forth in the Investment Agreement.
“ERISA” has the meaning set forth in the Investment Agreement.
“Exchange Act” means the U.S. Securities and Exchange Act of 1934.
“Excluded Assets” has the meaning set forth in the Investment Agreement.
“Fee Reduction Arrangement” has the meaning set forth in the Carried Interest
Participation Agreement.
“Fee Revenue” means all management fees, business services fees, transaction
fees, monitoring fees and all other fees or revenue relating to the provision of
management services in respect of the Digital Colony Business (including all
such fees paid by the Digital Colony Funds or paid to any Digital Colony
Management Party, but excluding any such fees allocated to a Third-Party
Purchaser that owns equity in a Joint Venture Management Entity).
“Fiscal Year” means a fiscal year of the applicable Digital Colony Fund or
Digital Colony Management Party.
“Fund Documentation” has the meaning set forth in the Investment Agreement.
“Fund I Specified Investment Purchase Agreement” has the meaning set forth in
the Recitals.
“GAAP” has the meaning set forth in the Investment Agreement.
“Good Reason” as to any Person, has the meaning set forth in the employment
agreement with Colony Capital applicable to the relevant Person as of the date
hereof.
“Governmental Authority” has the meaning set forth in the Investment Agreement.
“Identified Sponsor Commitments” has the meaning set forth in the Investment
Agreement.
“Independent Appraiser” shall have the meaning set forth in Section 4.6(b).
“Initial Wafra Representative” has the meaning set forth in the Preamble.
“Intellectual Property” has the meaning set forth in the Investment Agreement.


8


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Interest” means any limited partnership, limited liability company and/or
equity interest, as the case may be, of a Digital Colony Company.
“Investment Agreement” has the meaning set forth in the Recitals.
“IPO” means an initial public offering of equity securities registered under the
Securities Act or under any U.S. or non-U.S. securities Law.
“IRS Schedule K-1” has the meaning set forth in Section 6.5(d).
“Issue Notice” has the meaning set forth in Section 3.3(b)(ii).
“Issue Price” has the meaning set forth in Section 3.3(b)(ii).
“Joinder Agreement” means a Joinder Agreement in the form attached hereto as
Schedule II.
“Joint Venture Management Entity” means any Subsidiary of a Digital Colony
Management Party formed with one or more Third-Party Purchasers for purposes of
effecting a bona fide joint venture in accordance with the terms of this
Agreement (including Section 5.1(b)(xii)) and the other Ancillary Agreements
that is not directly or indirectly wholly owned by DCMH and that is engaged in
the provision of investment management, investment advisory or other services to
Digital Colony Funds.
“Law” has the meaning set forth in the Investment Agreement.
“Liabilities” has the meaning set forth in the Investment Agreement.
“Liquidation Event” has the meaning set forth in the Investment Agreement.
“Liquidation Preference” has the meaning set forth in the Investment Agreement.
“Losses” means all liabilities, obligations, claims, Taxes, losses, penalties,
actual damages (including, for the avoidance of doubt, diminution in value),
consequential damages (to the extent reasonably foreseeable), costs, charges,
interest, settlement payments, awards, judgments, fines, assessments,
deficiencies and expenses (including all reasonable attorneys’ fees and
out-of-pocket disbursements).
“Management Distributions” has the meaning set forth in Section 9.1(a).
“Management Incentive Plan” means a management incentive plan providing for cash
and/or equity based incentives to Digital Colony Personnel that is approved in
writing by the Wafra Representative.
“Management Interests Consideration Amount” has the meaning set forth in the
Investment Agreement.


9


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Managing Directors” and “Managing Director” have the meanings set forth in the
Investment Agreement.
“Minimum Return Threshold” has the meaning set forth in Section 4.6(c).
“NASDAQ” means the Nasdaq stock market.
“New Company Securities” means any debt, equity or equity-like interest or
participation right in a Digital Colony Company (including any Interest), or
securities, rights or interests of any type whatsoever that are, or may become,
convertible into or exercisable or exchangeable for any such Ownership
Interests; provided, that such sales or issuances are either permitted under
this Agreement or, if applicable, the A&R DCMH Agreement, or approved by the
Wafra Representative as required pursuant to this Agreement and, if applicable,
the A&R DCMH Agreement; and provided, further, that the term “New Company
Securities” does not include (x) bank loans, revolving credit facilities,
letters of credit or other customary commercial banking arrangements or
(y) securities issued (i) pursuant to any dividend, split, combination or other
reclassification by a Digital Colony Management Party of Interests, treating
each class or series of outstanding Interests equally; (ii) by one Digital
Colony Management Party that is wholly owned (directly or indirectly) by a
Digital Colony Management Party to such Digital Colony Management Party that
wholly owns (directly or indirectly) the issuing Digital Colony Management
Party; (iii) pursuant to the Management Incentive Plan (but only to the extent
contemplated by Schedule 3.4(c)); (iv) pursuant to an IPO by any Digital Colony
Management Party (or successor corporation thereto) or other entity formed for
the purposes of an IPO of the Digital Colony Business, subject to compliance
with Section 4.8; or (v) in connection with the Conversion.
“NFRE” means, as to any time period, all Fee Revenue, but shall not include
(i) Carried Interest, (ii) any proceeds from Sponsor Commitments or Identified
Sponsor Commitments, (iii) Excluded Assets (except for any investment vehicle
with a nexus to any Excluded Asset that is sponsored as described on Exhibit A
to the Investment Agreement), for so long as such assets constitute Excluded
Assets and (iv) any Losses of a Digital Colony Company arising from any
Proceeding (as defined in the Investment Agreement) against such Digital Colony
Company brought or maintained by any member of the Colony Capital Group.
“NFRE Recipient” has the meaning set forth in the Investment Agreement.
“Non-Aggregated Information” has the meaning set forth in Section 4.1(b).
“NYSE” means the New York Stock Exchange.
“OFAC” means the U.S. Department of Treasury Office of Foreign Asset Control.
“Offer Notice” has the meaning set forth in Section 4.1(d)(i).
“Offered Interests” has the meaning set forth in Section 4.1(d)(i).
“Offered Party” has the meaning set forth in Section 4.1(d).


10


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Offering Wafra Management Subscriber” has the meaning set forth in
Section 4.1(d).
“Operating Expenses” has the meaning set forth in the Allocation Policy attached
as Annex A.
“Organizational Documents” has the meaning set forth in the Investment
Agreement.
“Ownership Interests” means any equity interests in any Digital Colony
Management Party.
“Parties” and “Party” have the meanings set forth in the Preamble.
“Partnership Audit Rules” means Subchapter C of Chapter 63 of the Code (Sections
6221 et seq.), as enacted by the Bipartisan Budget Act of 2015, as amended from
time to time, and any regulations and other guidance promulgated thereunder, and
any similar state, local or non-U.S. legislation, regulations or guidance.
“Permits” has the meaning set forth in the Investment Agreement.
“Permitted Transfer” means, with respect to Transfers of Ownership Interests,
any Transfer of Ownership Interests by Colony Capital or any of its Controlled
Affiliates to Colony Capital or another Person that is then a Controlled
Affiliate of Colony Capital (which Person, for this purpose, shall not include
any natural Person or any Related Persons of a natural Person); provided, that
any such Person agrees to Transfer such Ownership Interest back to the
applicable Transferor to the extent such Person is no longer a Controlled
Affiliate of Colony Capital in the future.
“Person” has the meaning set forth in the Investment Agreement.
“Portfolio Company” has the meaning set forth in the Investment Agreement.
“Portfolio Sale” shall mean a sale of the Wafra Entities’ interests in at least
four (4) asset managers with the purchase price paid with respect to the Wafra
Entities’ Ownership Interests comprising no more than 24.9% of the total
purchase price (as determined on a fair market value basis) of the interests
being sold, including such Ownership Interests.
“Preferred Dividend” has the meaning set forth in the Investment Agreement.
“Post-Closing Restructuring” has the meaning set forth in the Investment
Agreement.
“Pro Rata Portion” has the meaning set forth in Section 3.3(b)(iii).
“Purchaser” has the meaning set forth in Section 4.2(a).
“Purchaser Side Letter” has the meaning set forth in the Investment Agreement.
“Redemption Amount” has the meaning set forth in Section 9.1(a).


11


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Redemption Date” has the meaning set forth in Section 9.1(a).
“Redemption Event” means the occurrence, prior to the earlier of (a) the
termination of the investment period of Digital Colony Fund II with a minimum
size of $5,000,000,000 (such termination other than on account of one of the
following events) and (b) the fifth (5th) anniversary of the Closing Date, of
any of the following events:
(a)
at any time prior to the closing of $2.0 billion of aggregate third-party
commitments (in addition to any commitments by any direct or indirect
equityholder of Wafra) to Digital Colony Fund II, other than as a result of
death or Disability:

i.
Marc Ganzi ceases to (x) be actively involved in the activities of the Digital
Colony Companies, (y) to devote substantially all of his business time and
attention to Colony Capital and the Digital Colony Business in the aggregate, or
(z) to be a member of the investment committee of Digital Colony Fund I or
Digital Colony Fund II to the extent Digital Colony Fund II has had a bona fide
first closing on third-party commitments; and

ii.
Ben Jenkins ceases to (w) devote a substantial majority of his business time and
attention to matters related to the business and affairs of the Digital Colony
Companies, (x) devote substantially all of his business time and attention to
Colony Capital and the Digital Colony Companies in the aggregate, (y) maintain
an active role with the Digital Colony Companies consistent in all material
respects with the role Ben Jenkins performs today, or (z) to be a member of the
investment committee Digital Colony Fund I or Digital Colony Fund II to the
extent Digital Colony Fund II has had a bona fide first closing on third-party
commitments;

(b)
any event, fact or circumstance that constitutes “Cause” occurs under the
Digital Colony Partners, L.P. limited partnership agreement (as such term is
defined therein) prior to the bona fide first closing on third-party commitments
of Digital Colony Fund II and thereafter under the limited partnership agreement
of Digital Colony Fund II and the general partner of such Digital Colony Fund is
removed for “Cause” pursuant to such limited partnership agreement; or

(c)
a “Key Person Event” occurs pursuant to the limited partnership agreement of
Digital Colony Partners, L.P. (as such term is defined therein) prior to the
bona fide first closing on third-party commitments of Digital Colony Fund II and
thereafter pursuant to the limited partnership agreement of Digital Colony Fund
II (as such term or comparable definition is defined therein) in which (A) both
Marc Ganzi and Ben Jenkins cease to satisfy the Required Involvement (as defined
in the applicable limited partnership agreement) as a result of the termination
of employment without Cause or the departure for Good Reason of both Marc Ganzi
and Ben Jenkins (unless



12


LA_LAN01:362977.13

--------------------------------------------------------------------------------





cured or waived by such Digital Colony Fund), (B) (1) either Marc Ganzi or Ben
Jenkins ceases to satisfy the Required Involvement (as defined in the applicable
limited partnership agreement) as a result of the termination of employment
without Cause of Marc Ganzi or Ben Jenkins (as applicable) or the departure of
Marc Ganzi or Ben Jenkins (as applicable) for Good Reason and (2) prior to the
bona fide first closing on third-party commitments of Digital Colony Fund II,
more than two (2) of the DCF Key Executives (as defined in the limited
partnership agreement of Digital Colony Fund II), or thereafter, a majority of
the DCF Key Executives (as defined in the limited partnership agreement of
Digital Colony Fund II), cease to satisfy the Required Involvement (unless cured
or waived by such Digital Colony Fund), or (C) the Colony Capital Group
(including the Digital Colony Companies) and current and former employees of any
such entities cease in the aggregate to own at least 50% of the Carried Interest
or control at least a majority of the voting interest in the general partner
entity of such Digital Colony Fund.
“Redemption Notice” has the meaning set forth in Section 9.1(a).
“Redemption Right” has the meaning set forth in Section 9.1(a).
“Regulatory Decision Period” has the meaning set forth in the Investment
Agreement.
“Related Party Transactions” means any transaction between any Digital Colony
Company on the one hand, and any member of the Colony Capital Group, Managing
Director, Successor, Digital Colony Personnel or any Digital Colony Company that
is not wholly-owned by another Digital Colony Company, on the other hand.
“Related Person” has the meaning set forth in the Investment Agreement.
“Representative” has the meaning set forth in Section 7.1.
“Sale Event” means a merger, acquisition, or sale of 90% or more of the assets
of the Digital Colony Management Parties, a Colony Change of Control, or an
Accelerated Change of Control Transaction.
“Sale Notice” has the meaning set forth in Section 4.1(d)(iii).
“Sale Notice Period” has the meaning set forth in Section 4.1(d)(iii).
“Sale Rejection Notice” has the meaning set forth in Section 4.1(d)(iii).
“SDN List” has the meaning set forth in Section 6.3(h).
“Securities Act” means the U.S. Securities Act of 1933.
“Share Cap” has the meaning set forth in Section 9.1(b).
“SPE Investor” has the meaning set forth in Section 4.7.


13


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Special Reserve LLC” has the meaning set forth in the A&R DCMH Agreement.
“Specified Colony Change of Control” means a Colony Change of Control set forth
in clause (a) or clause (b) of the definition of “Colony Change of Control.”
“Specified Colony Asset Transaction” has the meaning set forth in Section 4.8.
“Specified Employee” has the meaning set forth in Section 5.1(e).
“Specified Investment” has the meaning set forth in the Specified / Warehouse
Investment Side Letter.
“Specified Percentage” has the meaning set forth in the Investment Agreement.
“Specified / Warehouse Investment Side Letter” has the meaning set forth in the
Recitals.
“Spin-Off” means any distribution or dividend by Colony Capital to its
shareholders of shares of capital stock of any class or series, or any similar
equity interest, of another issuer that is directly or indirectly controlled by
Colony Capital.
“Sponsor Commitment” has the meaning set forth in the Carried Interest
Investment Agreement.
“Subsidiary” has the meaning set forth in the Investment Agreement.
“Successor” has the meaning set forth in the Investment Agreement.
“Tag-Along Interests” has the meaning set forth in Section 4.2(a).
“Tag-Along Notice” has the meaning set forth in Section 4.2(a).
“Tag-Along Sale” has the meaning set forth in Section 4.2(a).
“Tag-Along Seller” has the meaning set forth in Section 4.2(a).
“Tagging Interest” has the meaning set forth in Section 4.2(a).
“Tax” has the meaning set forth in the Investment Agreement.
“Tax Proceeding” has the meaning set forth in Section 6.5(e).
“Taxing Authority” has the meaning set forth in the Investment Agreement.
“Total Management Consideration Amount” has the meaning set forth in Section
9.1(a).
“Third-Party Purchaser” means a bona fide third party that is not an Affiliate
of any Digital Colony Company, member of the Colony Capital Group, Managing
Director or Successor


14


LA_LAN01:362977.13

--------------------------------------------------------------------------------





(and any of their Related Persons) and in which no Digital Colony Company,
member of the Colony Capital Group, Managing Director or Successor (or any of
their Related Persons) owns any direct or indirect equity interest (other than
passive equity interests in a public company collectively representing less than
5.0% of the total outstanding equity interests of such public company).
“Third-Party Purchaser” shall not include any Digital Colony Personnel,
personnel of the Colony Capital Group (and any of their Related Persons) and
their respective Transferees.
“Transaction Expenses” has the meaning set forth in Section 10.7.
“Transfer” means (i) with respect to any right or interest, any direct or
indirect sale, exchange, assignment, pledge, hypothecation, transfer, issuance
or other disposition (whether by operation of Law or contract, public offering,
merger, sale of assets or otherwise), (ii) with respect to any obligation, any
direct or indirect assignment or (iii) any agreement to effect any of the
foregoing referenced in clauses (i) and (ii). For purposes of this Agreement, no
Transfer (a) of any Colony Capital common stock or other securities of Colony
Capital publicly traded on any national securities exchange, (b) of any direct
or indirect equity interest in any Wafra Entity or CCOC (other than, as to CCOC,
to the extent that the Digital Colony Business comprises 90% or more of the
assets of CCOC), or (c) in connection with a Spin-Off, shall be deemed to be a
Transfer of all or any portion of the Interests. “Transferor”, “Transferee”,
“Transferred” and “Transferring” shall have correlative meanings.
“Treasury Regulations” has the meaning set forth in the Investment Agreement.
“Unapproved Third Party” means a third party that (a) is a Competitor at the
time of any applicable Transfer, (b) would, in the good faith opinion of the
Digital Colony Representative, be viewed to bring the Digital Colony Business
into disrepute or materially adversely impact the ability of the Digital Colony
Business to raise subsequent Digital Colony Funds or conduct one or more of its
material businesses or material investment strategies, (c) is insolvent or
subject to bankruptcy proceedings, (d) is a public or governmental pension plan
subject to public disclosure obligations (except to the extent measures intended
to limit the public disclosure of Confidential Information in respect of an
applicable Transfer are implemented), (e) is a “bad actor” under Rule 506(d)
under the Securities Act, other than any such Person that has received, and is
in compliance with, a waiver, order, judgment or decree granted under Rule
506(d)(2)(ii) or (iii) of Regulation D or (f) is subject to United States
sanctions administered by OFAC or similar laws of another jurisdiction.
“VWAP” has the meaning set forth in the Warrants.
“Wafra Consent” has the meaning set forth in Section 10.1(c).
“Wafra Dragged Interests” has the meaning set forth in Section 4.3(a).
“Wafra Entity” means (i) WINC or any Affiliate of WINC, (ii) Wafra Strategic
Holdings LP and/or one or more other investment vehicles or funds sponsored,
managed and controlled by WINC or any of WINC’s Affiliates, or (iii) any limited
partner of or investor in Wafra Strategic Holdings LP.


15


LA_LAN01:362977.13

--------------------------------------------------------------------------------





“Wafra Investment Amount” has the meaning set forth in the Investment Agreement.
“Wafra IPO” means an IPO of any Wafra Entity, which shall include any Wafra
Entity formed after the date hereof.
“Wafra Management Subscriber” has the meaning set forth in the Preamble.
“Wafra Name” means the name of any Wafra Management Subscriber, any of the other
Wafra Entities, Wafra, or any of their respective Affiliates, or any trade name,
trademark, trade device, service mark, symbol or any abbreviation, contraction
or simulation thereof owned by any of the foregoing.
“Wafra Participation Buyer” has the meaning set forth in the Recitals.
“Wafra Representative” means the Initial Wafra Representative as of the date
hereof, or such other Wafra Entity as may be designated from time to time by the
Wafra Representative, with prior written notice to the Digital Colony
Representative.
“Warehouse Investment” has the meaning set forth in the Specified / Warehouse
Investment Side Letter.
“Warrants” has the meaning set forth in the Investment Agreement.
“WINC” means Wafra Inc., a Delaware corporation.
“Withholding Taxes” has the meaning set forth in Section 6.5(b).

SECTION 2

GOVERNANCE

2.1.    Control of Digital Colony Companies. Subject to the Wafra Entities’
rights set forth herein and in the Ancillary Agreements, to the fullest extent
permitted by law, the Digital Colony Management Parties and their governing
bodies will retain sole authority and control over all institutional, investment
and other decisions and actions of any kind taken by the Digital Colony
Management Parties.

2.2.    Board Rights. DCMH shall be a board managed limited liability company.
Prior to receipt of the CFIUS Approval, the board of managers of DCMH (the
“Board”) shall be comprised of five (5) managers designated by CCOC. Following
receipt of the CFIUS Approval, the Board shall be comprised of five (5) managers
designated by CCOC from time to time and one manager designated by the Wafra
Representative from time to time, which manager shall, subject to the terms of
this Agreement, have all of the same rights and obligations as a manager
designated by CCOC. Decisions of the Board shall require the approval of a
majority of the members of the Board by affirmative vote (whether in person or
by telephone conference call or similar electronic means) or written consent,
subject to prior written notice of any meeting or proposed action of the Board
at least two (2) Business Days in advance. Any member of the Board designated by
the Wafra


16


LA_LAN01:362977.13

--------------------------------------------------------------------------------





Representative shall be entitled to receive all information at the same time and
in the same form as the other members of the Board. The Board shall hold regular
meetings at least once during each calendar quarter in person at the offices of
the Digital Colony Companies or by telephone conference call or similar
electronic means, on such dates as mutually agreed by the Wafra Representative
and DCMH. The Board shall manage the business and affairs of DCMH and have
discretion to direct and approve key personnel matters (including partnership
promotion plans), strategic planning, any material legal or regulatory matters,
and any other material matters customary and appropriate for a board of managers
(including receiving updates regarding the investment performance of the Digital
Colony Funds). Subject to the terms of this Agreement, the Wafra Representative
shall also be entitled to designate a reasonable number of observers to the
Board that shall be entitled to receive the same notices and information as the
other members of the Board, at the same time and in the same form as such other
members, and shall have the right to attend all meetings of the Board in a
non-voting, observer capacity. Notwithstanding anything to the contrary in this
Agreement, no observer designated by the Wafra Representative shall be entitled
to attend or otherwise participate in, and shall, to the extent applicable,
waive notice of and recuse themselves from such meetings or portions thereof,
and shall not be entitled to receive any information if, in each case, DCMH has
reasonably determined (based on advice of outside counsel) that providing such
information is reasonably likely to (A) jeopardize an attorney-client privilege
or cause a loss of attorney work product protection or (B) violate a contractual
confidentiality obligation to any third party. Any member of the Board or
observer designated by the Wafra Representative shall be bound by and subject to
the confidentiality obligations set forth in Section 7 as if he or she were a
Representative of the Wafra Entities.

SECTION 3
WAFRA MANAGEMENT SUBSCRIBER INTEREST

3.1.    Interest Generally.
(a)    Distributions. DCMH shall make distributions of Available Cash to its
members in accordance with the terms of the A&R DCMH Agreement.
(b)    Restructuring. In the event that the Wafra Management Subscriber is
prohibited from holding Ownership Interests under applicable Law, the Wafra
Management Subscribers will, and will cause the other relevant Wafra Entities
to, or the applicable Digital Colony Management Party will, as applicable,
cooperate in good faith with the Digital Colony Management Parties or the Wafra
Entities, as applicable, with respect to such reasonably necessary actions as
may be required to cause the holding of such Ownership Interests to comply with
applicable Law in a manner reasonably satisfactory to both Parties. For the
avoidance of doubt, nothing in this Section 3.1(b) shall be interpreted to
require any Party to act in a manner in violation of any applicable Law or in
violation of its fiduciary duties, as reasonably determined by such Party on the
written advice of counsel (which need not be a formal legal opinion), to the
investors in any Digital Colony Fund or to any Wafra Entity, as applicable.

3.2.    [Reserved].


17


LA_LAN01:362977.13

--------------------------------------------------------------------------------






3.3.    Dilution; Preemptive Rights; Ratchet Protection.
(a)    Dilution.
(i)    Other than dilution pursuant to the Management Incentive Plan pursuant to
Section 3.4(c) (which for the avoidance of doubt, shall not dilute or affect the
right of the Convertible Preferred Interest to receive its full Liquidation
Preference), until the earliest of (x) the Conversion, (y) the exercise of the
CFIUS Redemption Right and the corresponding redemption of the Convertible
Preferred Interest or (z) such time that the Regulatory Decision Period has
expired and CFIUS Approval has not been obtained and DCMH does not exercise the
CFIUS Redemption Right within the exercise period therefor, the Interests of the
Wafra Management Subscribers will not be subject to direct or indirect dilution,
and thereafter the Ownership Interests of the Wafra Management Subscribers will
be subject to pro rata dilution only for issuances of New Company Securities for
cash by the Digital Colony Management Parties to any Third-Party Purchaser
alongside the other equityholders of each such Digital Colony Management Party
(including, for the avoidance of doubt, alongside Colony Capital) in the case of
business combinations, acquisitions, third-party capital raises, strategic
partnerships and/or joint ventures, and subject, to the extent applicable, to
any other preemptive, tag-along or other similar rights of the Wafra Management
Subscriber. For the avoidance of doubt, except as set forth in this
Section 3.3(a) and subject to the procedures set forth in Section 3.3(b), in no
event shall any Wafra Entity’s Ownership Interests, directly or indirectly, be
diluted without Wafra Consent.
(ii)    Other than pursuant to the terms of the A&R DCMH Agreement and the
Management Incentive Plan, no redemption or repurchase of equity of a Digital
Colony Management Party shall be permitted without Wafra Consent, unless such
redemption or repurchase would not be dilutive of the Wafra Entities’ Ownership
Interests, the Wafra Entities do not bear any portion of the redemption or
repurchase proceeds used to effect such redemption or repurchase and the Wafra
Entities do not otherwise bear any expense in respect thereto. To the extent any
dilution permitted pursuant to this Section 3.3(a) is reversed in any manner,
the applicable Interests of the Wafra Entities shall accrete but only to the
extent of such prior dilution of the Interests.
(b)    Preemptive Rights on New Issuances.
(i)    New Issuances. If at any time any Digital Colony Management Party
proposes to issue New Company Securities in exchange for cash, each Wafra
Management Subscriber shall have the right to purchase such New Company
Securities on the terms and subject to the conditions set forth in this
Section 3.3(b).
(ii)    Notice of New Company Securities. The Digital Colony Representative
shall deliver to each Wafra Management Subscriber a written notice of any
proposed issuance of New Company Securities (the “Issue Notice”), describing (i)
the type of New Company Securities, (ii) the amount of New Company Securities
proposed to be issued, (iii) the per security price of such New Company
Securities (the “Issue Price”), and (iv) the general terms upon which the
applicable Digital Colony Management Party proposes


18


LA_LAN01:362977.13

--------------------------------------------------------------------------------





to issue the same at least thirty five (35) days prior to the closing of the
proposed sale of such New Company Securities.
(iii)    Preemptive Right. At any time following receipt of the Issue Notice
until five (5) days prior to the closing date of the proposed sale as set forth
in the Issue Notice (such period of time, the “Election Period”) after receipt
of the Issue Notice, each Wafra Management Subscriber may, by giving written
notice to the Digital Colony Representative, elect to purchase that number of
New Company Securities proposed to be issued equal to (x) the total number of
New Company Securities so proposed to be issued multiplied by (y) a fraction,
the numerator of which is the number of Ownership Interests held by such Wafra
Management Subscriber on an as-converted basis and the denominator of which is
the total number of Ownership Interests held by all equityholders in the
applicable Digital Colony Management Party, at the Issue Price and on the terms
set forth in the Issue Notice (such number with respect to such Wafra Management
Subscriber, its “Pro Rata Portion”). Prior to the Conversion, any calculation of
the Ownership Interests held by the Wafra Management Subscribers shall be
determined on as-converted basis assuming that the Convertible Preferred
Interests held by the Wafra Management Subscriber have been converted into the
Specified Percentage of the total outstanding Interests of the applicable
Digital Colony Management Party.
(iv)    Purchase Price. The purchase price for the New Company Securities
purchased by a Wafra Management Subscriber under this Section 3.3(b) shall be an
aggregate amount in cash equal to the Issue Price multiplied by its Pro Rata
Portion of the proposed issuance.
(v)    Payment. Payment of the amount calculated pursuant to Section 3.3(a)(iv)
shall be made by the Wafra Management Subscriber paying such amount by wire
transfer of immediately available funds to an account or accounts designated by
the Digital Colony Representative, at the same times and in the same manner as
the other participants in the applicable issuance.
(vi)    Company’s Right to Issue. In the event the Digital Colony Representative
delivers the Issue Notice described in Section 3.3(b)(ii) and no Wafra
Management Subscriber has elected to exercise its rights set forth in Section
3.3(b)(iii) within the Election Period, the Digital Colony Management Party
proposing to issue New Company Securities pursuant to such Issue Notice will
have one hundred twenty (120) days from the end of the Election Period to sell
all such New Company Securities at a price and upon terms no more favorable to
the purchasers thereof than the price and terms specified in the Issue Notice.
In the event such Digital Colony Management Party has not sold all such New
Company Securities within said one hundred twenty (120) day period, then such
Digital Colony Management Party will not thereafter issue or sell any New
Company Securities without first offering such New Company Securities to each
Wafra Management Subscriber in the manner provided herein.
(vii)    Each Wafra Management Subscriber and each Colony Party shall cooperate
in good faith to effect such transaction in such a manner so as to minimize any
adverse legal, regulatory or tax consequences to such Wafra Management
Subscriber


19


LA_LAN01:362977.13

--------------------------------------------------------------------------------





and such Digital Colony Management Party and to minimize the Parties’
obligations to obtain any consents from a third party or Governmental Authority.
(viii)    Notwithstanding the foregoing, in the event that a reasonable business
need makes it impracticable to provide the Wafra Management Subscribers notice
and implement the procedures required to be implemented hereunder in accordance
with this Section 3.3(b), the Digital Colony Management Parties may issue and
sell New Company Securities without first complying with the terms of this
Section 3.3(b) as such business need and impracticability is determined by the
Board; provided, that as promptly as reasonably practicable (and no later than
thirty (30) days following such issuance or sale) (i) the purchasers of such New
Company Securities shall offer to sell to each applicable Wafra Management
Subscriber the portion of such purchased New Company Securities that equals such
Wafra Management Subscriber’s Pro Rata Portion of such New Company Securities or
(ii) the Digital Colony Management Parties shall offer to issue an incremental
amount of New Company Securities to each Wafra Management Subscriber sufficient
to constitute such Wafra Management Subscriber’s Pro Rata Portion of such New
Company Securities had the Digital Colony Management Parties complied with this
Section 3.3(b), in each case, at a purchase price no more, and on terms no less,
favorable to such Wafra Management Subscribers than those applicable to such
purchasers, using a process substantially similar to that set forth in this
Section 3.3(b); provided, further, that any such New Company Securities issued
or sold to a Wafra Management Subscriber pursuant to this Section 3.3(b)(viii)
shall entitle such Wafra Management Subscribers to retroactively receive the
economics with respect to such New Company Securities accruing from and after
the date of the initial issuance.
(c)    Anti-Dilution Protection. Without limitation of the provisions set forth
in Section 3.3(a) or Section 3.3(b), until July 17, 2022, each Wafra Management
Subscriber’s Ownership Interest will be subject to anti-dilution protection on a
full ratchet basis in connection with any issuances or secondary sales of
Ownership Interests to any Third-Party Purchaser at a lower valuation than the
implied valuation of such Ownership Interests as of the date of this Agreement
as a result of the completion of the Contemplated Transactions, and the
applicable Digital Colony Management Party shall take, and CCOC shall cause such
Digital Colony Management Party to take, any action to afford such protection,
including by way of example, (i) refunding in cash to such Wafra Management
Subscriber the difference between the total price directly or indirectly paid by
such Wafra Management Subscriber for its Ownership Interests and the total price
paid by such third party (calculated as if such third party had purchased such
Wafra Management Subscriber’s Ownership Interests for such price and taking into
account such Wafra Management Subscriber’s Specified Percentage of the Ownership
Interests) for the purchase by it of equity interests in the applicable Digital
Colony Management Party, or (ii) equitably increasing such Wafra Management
Subscriber’s Specified Percentages as if such Wafra Management Subscriber had
purchased additional Ownership Interests at such lower valuation.

3.4.    Wafra Economic Rights.
(a)    Structure.


20


LA_LAN01:362977.13

--------------------------------------------------------------------------------





(i)    The entirety of the Digital Colony Business that generates Fee Revenue
and Balance Sheet Management Proceeds shall be owned by the Digital Colony
Management Parties from and after the Closing, and after the Closing, Colony
Capital, CCOC and the Digital Colony Companies shall (x) conduct (and shall take
all actions within their control to cause personnel of the Colony Capital Group
and Digital Colony Personnel to conduct) and participate in such aspects of the
Digital Colony Business exclusively through the Digital Colony Management
Parties, (y) at least once per calendar quarter, cause each Digital Colony
Management Party to distribute its Available Cash to its respective
equityholders until all such Available Cash have been received by DCMH and
(z) be permitted to continue to own and operate the Excluded Assets.
(ii)    Except for the expense items and liabilities set forth in the definition
of Available Cash (which shall include allocations of Operating Expenses of the
Colony Capital Group to the Digital Colony Management Parties), Colony Capital
and CCOC shall not permit, and shall take all actions within their control to
prevent, any expenses, liabilities or obligations of the Colony Capital Group to
be allocated as costs or assumed as liabilities or obligations by the Digital
Colony Management Parties (or any other Digital Colony Company), including any
expenses, liabilities or obligations in connection with or arising out of that
certain Second Amended and Restated Credit Agreement, dated as of January 10,
2017 (as amended from time to time), by and between CCOC, JPMorgan Chase Bank,
N.A., as administrative agent, and the several lenders from time to time party
thereto. Except in respect of the applicable portions of Fee Revenue and Balance
Sheet Management Proceeds in which the Wafra Management Subscribers do not
participate with respect to (x) Excluded Assets as set forth above or (y) any
Joint Venture Management Entity, Colony Capital and CCOC shall cause each
Digital Colony Management Party and any current or future Entity that receives
or is entitled to receive Fee Revenue or Balance Sheet Management Proceeds to be
owned, directly or indirectly, 100% by DCMH. All cash of DCMH which is
attributable to the Management Interests Consideration Amount shall be
contributed to Special Reserve LLC and shall be used solely to make loans to one
or more members of the Colony Capital Group; provided, that (A) any interest
paid thereon shall immediately be distributed by Special Reserve LLC to DCMH and
shall immediately thereafter be distributed by DCMH to each Member (as defined
in the A&R DCMH Agreement) in proportion to their respective Special Percentage
Interests (as defined in the A&R DCMH Agreement), (B) each such loan shall
require interest to be paid solely in cash and shall be required to be fully
repaid on or before the four (4) year anniversary of the date hereof (including
any extensions) and (C) immediately following such repayment, an amount equal to
10% of the Management Interests Consideration Amount shall be distributed by
Special Reserve LLC to DCMH and shall immediately thereafter be distributed by
DCMH to the Wafra Management Subscriber. Colony Capital and CCOC shall cause any
applicable member of the Colony Capital Group to repay all outstanding
indebtedness or loans to Special Reserve LLC in accordance with the terms of
such indebtedness or loans and each member of the Colony Capital Group shall be
jointly and severally liable in respect of such indebtedness or loans. The Wafra
Entities shall have rights, preferences and privileges with respect to any NFRE
and Balance Sheet Management Proceeds or any aspect of the Digital Colony
Business that is not conducted through the Digital Colony Management Parties
(taking into account, as applicable, the


21


LA_LAN01:362977.13

--------------------------------------------------------------------------------





adjustments set forth in the definition of Available Cash) that are identical to
the rights, preferences and privileges that the Wafra Entities would have with
respect to distributions of Available Cash by DCMH if any aspect of the Digital
Colony Business were conducted through the Digital Colony Management Parties,
except as otherwise expressly contemplated by this Section 3.4(a).
(iii)    Subject to the following sentence, notwithstanding anything to the
contrary contained in this Agreement, Colony Capital and CCOC shall be
permitted, if required due to legal, tax or regulatory reasons, to conduct any
part of the Digital Colony Business that generates Fee Revenue and Balance Sheet
Management Proceeds outside of the Digital Colony Management Parties with the
Wafra Representative’s prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed unless such conduct would be
adverse to the Wafra Entities in which case such consent shall be in the Wafra
Entities’ sole discretion (it being understood and agreed that, from and after
the Closing Date until the completion of the Post-Closing Restructuring, Colony
Capital and CCOC shall be permitted to conduct the operations of the DCMH UK
Advisers Entities through CCDH and CDCM so long as no Available Cash from the
DCMH UK Adviser Entities is distributed during such time). Colony Capital, CCOC
and the Digital Colony Companies shall be jointly and severally liable to the
extent of any breaches of this Section 3.4(a). Colony Capital and CCOC shall
cause all new Digital Colony Personnel who devote all or substantially all of
such person’s business time and attention to the Digital Colony Business
(determined in the aggregate on a trailing twelve month basis) to be employed by
the Digital Colony Companies. Any payments or recovery in connection with any
such breaches by the Wafra Management Subscribers shall be grossed up to the
extent necessary and appropriate to take into account the Ownership Interests
held by the Wafra Management Subscribers at the time such amounts are paid or
recovered such that the amount the Wafra Management Subscribers are entitled to
receive in the aggregate would not be reduced due to ownership of the Ownership
Interests.
(b)    To the extent that any Managing Director is terminated without Cause or
otherwise terminates his employment with the Colony Capital Group with Good
Reason, and within two (2) years of such termination, any member of the Colony
Capital Group participates in a Competing Business of such Managing Director,
then the Wafra Management Subscribers shall have the right (but not the
obligation) to participate in such Competing Business and shall be entitled to
their Specified Percentage (for this purpose, assuming that the Conversion has
occurred) of the total NFRE and Balance Sheet Management Proceeds from such
Competing Business and the Competing Business Rights, with such participation
calculated in a manner consistent with the definition of Available Cash. The
participation right set forth in this Section 3.4(b) shall be subject to the
Wafra Management Subscribers bearing their pro rata share of all costs
associated therewith and making any applicable portion of capital commitments as
if such Competing Business were a Digital Colony Fund, with such portion to be
ratably adjusted based on the applicable percentage of economic entitlements
held by each participant in such Competing Business.
(c)    Reasonably promptly following the Closing, DCMH and the Wafra Management
Subscriber may establish the Management Incentive Plan and thereafter, the
Management Incentive Plan may not be amended, modified, supplemented or
terminated without the prior written consent of the Wafra Representative. No
other equity incentive or similar


22


LA_LAN01:362977.13

--------------------------------------------------------------------------------





compensation plan may be established with respect to the Digital Colony Business
without the prior written consent of the Wafra Representative. Vesting
arrangements with respect to future Carried Interest grants to Managing
Directors and Successors (i) will be substantially similar for any future
Digital Colony Fund as such terms are agreed in respect of Digital Colony Fund
II, consistent with the terms set forth on Schedule 3.4(c) and (ii) any changes
to, or determination to waive or not to enforce, the terms of such vesting
arrangements shall be subject to the prior written consent of the Wafra
Representative.

SECTION 4
TRANSFER RIGHTS

4.1.    Transfers.
(a)    Transfers by Wafra Management Subscribers. The Wafra Management
Subscribers (or other applicable Wafra Entity) shall not Transfer all or any
portion of the Ownership Interests, Identified Sponsor Commitments or Sponsor
Commitments without Digital Colony Consent (not to be unreasonably withheld,
conditioned or delayed); provided, that Wafra Management Subscribers may effect
the following Transfers of all or any portion of the Ownership Interests,
Identified Sponsor Commitments or Sponsor Commitments without Digital Colony
Consent: (i) subject to the relevant Wafra Management Subscribers’ compliance
with the terms set forth in Section 4.1(d), Transfers made on or following July
17, 2025; (ii) Transfers to any Wafra Entity; (iii) Transfers in connection with
a Wafra IPO of a broader portfolio of asset managers held by any Wafra Entity
where the Ownership Interests owned by any Wafra Entity in such Wafra IPO
comprise no more than 24.9% of such portfolio (as determined on a fair market
value basis); (iv) Transfers in connection with an internal reorganization or
similar transaction affecting any Wafra Entity; (v) Transfers made in connection
with an in-kind distribution by a Wafra Management Subscriber to any direct or
indirect partners, members or other equity holders thereof; (vi) Transfers in
connection with any pledge, lien or other transfer related to a customary debt
financing or any equity, preferred or structured equity financing of any Wafra
Entity; (vii) Transfers as part of a Portfolio Sale; (viii) Transfers from and
after the date of any Colony Change of Control, Colony Capital Bankruptcy or, to
the extent that the Wafra Management Subscribers do not receive the exchange and
registration rights contemplated by the first sentence of Section 4.8, a
Specified Colony Asset Transaction; and (ix) a Transfer to a single Transferee
and one or more of its Affiliates of an Ownership Interest representing up to
5.0% in the aggregate of the Ownership Interests as of the Closing.
Notwithstanding anything to the contrary in this Agreement, Digital Colony
Consent shall be required in the event that such direct or indirect Transferee
(or its Affiliates) is an Unapproved Third Party. In the case of clauses (iii),
(vi) and (vii) of this Section 4.1(a), the Wafra Management Subscriber shall
remain the direct party to this Agreement and the applicable Ancillary
Agreements. In the case of clauses (i), (ii), (iv), (v), (viii) and (ix), (A)
such Transferee will be subject to the same terms, conditions and contractual
undertakings with respect to DCMH as the Wafra Management Subscribers, and (B)
if any such Transfer is a Transfer of less than all of the Wafra Management
Subscriber’s Ownership Interests, the rights of the Wafra Representative will be
exercised by a single Person (and no more than two Transferees of the Wafra
Management Subscribers shall be entitled to exercise such rights indirectly at
any one time).
(b)    Cooperation with Transfers. In connection with the Transfers pursuant to
clauses (i), (iii), (vi), (vii), (viii) and (ix) of Section 4.1(a), each
applicable Digital Colony


23


LA_LAN01:362977.13

--------------------------------------------------------------------------------





Management Party and CCOC shall cooperate as reasonably necessary, execute and
deliver such agreements and instruments, provide such reasonable support and
assistance by providing Confidential Information to any potential Transferee as
would customarily be made available to a potential buyer in a sale of a minority
position (i.e., consistent with the level and type of information provided to
the Wafra Entities in connection with the Contemplated Transactions) or to an
underwriter in a Wafra IPO, including documents and reasonable opportunities to
ask questions of key executives as customarily provided in connection with a
“due diligence” investigation as a Wafra Management Subscriber may reasonably
request in connection with any Transfer (or potential Transfer) of its right to
any of its Ownership Interest or in connection with a Wafra IPO (or potential
Wafra IPO); provided, that if requested by such Digital Colony Management Party
or CCOC, any such potential Transferee shall execute a customary confidentiality
agreement in a form and substance reasonably satisfactory to the Digital Colony
Representative. DCMH shall make customary knowledge qualified representations
and warranties to the Wafra Management Subscribers (without any indemnification
obligations in respect thereof) to allow the Wafra Management Subscribers to
make representations and warranties related to any Digital Colony Management
Parties in connection with any such Transfers. Notwithstanding any other
provision of this Agreement or the Ancillary Agreements to the contrary, the
Wafra Entities shall be free to consummate a Wafra IPO in accordance with
Section 4.1(a) at any time; provided, that any disclosure in connection with
such Wafra IPO shall not (a) specifically or separately identify or present any
financial information regarding the Digital Colony Companies, the Digital Colony
Funds or any Portfolio Companies or any stakeholders of any of the foregoing in
any public filings relating to such Wafra IPO unless presented on an aggregate
basis with all other companies in which the Digital Colony Companies, the
Digital Colony Funds or any Portfolio Companies invest such that the identity of
such Persons, as applicable, could not be reasonably deduced therefrom or (b)
require the filing of any Ancillary Agreement not already publicly disclosed
(clauses (a) and (b), the “Non-Aggregated Information”). Following such Wafra
IPO, the Non-Aggregated Information shall not be disclosed unless required by
applicable Law or with the prior written consent of the Digital Colony
Representative. In connection with any such Wafra IPO, DCMH shall cause each of
the Digital Colony Companies to provide reasonable cooperation, support,
assistance and information (to the extent reasonably available, the disclosure
of which would not violate any Law or any agreement to which any Digital Colony
Company, any Digital Colony Fund or any of their Affiliates is subject, or if
any other action required or requested by a regulatory authority would not
reasonably be expected to have an adverse effect in any material respect on
Colony Capital Group, the Digital Colony Companies or any of their respective
Affiliates) to the applicable Wafra Entities, at such Wafra Entities’ expense
for any reasonable out-of-pocket expense, to the extent that such Wafra
Entities’ counsel advises is required in connection with such Wafra IPO. The
Wafra Representative shall consult with the Digital Colony Management Parties in
good faith regarding, and provide the Digital Colony Management Parties a
reasonable opportunity to review and comment upon, the form of any disclosure
regarding the Digital Colony Companies, the Digital Colony Funds, the Portfolio
Companies or any stakeholders thereof in connection with or following an Wafra
IPO. The obligations of the Digital Colony Management Parties and CCOC pursuant
to this Section 4.1(b) shall not require the Digital Colony Companies to agree
to a restructuring, any regulatory remedies or any other action required or
requested by a Governmental Authority that would reasonably be expected to have
an adverse effect in any material respect on the Digital Colony Companies or the
Colony Capital Group in connection with regulatory approvals related to any such
Transfer.


24


LA_LAN01:362977.13

--------------------------------------------------------------------------------





(c)    Conditions to Transfers. It shall be a condition of the Transfer of any
Ownership Interests (i) to any Person, that such Transfer shall not be effected
if such Transfer would violate applicable Law or would cause DCMH to become a
“publicly traded partnership” within the meaning of Section 7704(b) of the Code,
and (ii) to any Person who is not a party to this Agreement, that such Person
sign a Joinder Agreement binding such Person to the provisions of this
Agreement.
(d)    Right of First Offer. In the event that any Wafra Management Subscriber
(the “Offering Wafra Management Subscriber”) proposes to Transfer all or any
portion of the Ownership Interests owned by it to any third party purchaser
pursuant to Section 4.1(a)(i), the Offering Wafra Management Subscriber shall
first make an offering of such Ownership Interests to CCOC (together with any
Controlled Affiliates of CCOC that CCOC designates to exercise its rights under
this Section 4.1(d), the “Offered Party”) in accordance with the following:
(i)    The Offering Wafra Management Subscriber shall give notice (the “Offer
Notice”) to the Offered Party, stating (i) its bona fide intention to offer such
Ownership Interests, (ii) a description and the number of such Ownership
Interests to be offered (the “Offered Interests”), and (iii) the price and any
material terms and conditions upon which it proposes to offer such Offered
Interests, including a list of proposed Transferees, it being agreed that for so
long as the Offering Wafra Management Subscriber may sell the Offered Interests
to a Transferee without again complying with the right of first offer set forth
herein, the Digital Colony Companies will be prohibited from issuing or selling
Ownership Interests to any proposed Transferees notified to CCOC.
(ii)    By written notification (the “Acceptance Notice”) to the Offering Wafra
Management Subscriber, within thirty (30) days after the Offer Notice is
received, the Offered Party may elect to purchase, at the price and on the terms
specified in the Offer Notice, all of the Offered Interests proposed to be
Transferred by the Offering Wafra Management Subscriber. If the Offered Party
does not deliver an Acceptance Notice within thirty (30) days after the Offer
Notice is received, the Offered Party shall be deemed to have waived its right
to participate in the right of first offer described in this Section 4.1(d) and
the Offering Wafra Management Subscriber may Transfer the Offered Interests in
accordance with the terms of Section 4.1(d)(iii). Upon the timely delivery of an
Acceptance Notice by the Offered Party pursuant to this Section 4.1(d)(ii), the
Offering Wafra Management Subscriber and the Offered Party shall be legally
obligated to consummate the sale contemplated thereby within thirty (30) days of
the date of the Acceptance Notice (as it may be extended by up to an additional
one hundred twenty (120) days as necessary for the expiration of regulatory
waiting periods and to obtain regulatory approvals); provided, further, that the
Offering Wafra Management Subscriber shall only be required to give customary
representations and warranties with respect to such Wafra Management
Subscriber’s due organization, authority to enter into applicable Transfer
documentation, non-contravention of applicable Laws and material agreements or
required approvals of any Governmental Authority (in respect of which a Wafra
Entity is a party), and free and clear title of the relevant Ownership
Interests.
(iii)    If the Offered Interests referred to in the Offer Notice are not
elected to be purchased or acquired as provided in Section 4.1(d)(ii), the
Offering Wafra


25


LA_LAN01:362977.13

--------------------------------------------------------------------------------





Management Subscriber may, during the one hundred twenty (120) day period
following the expiration of such thirty (30) day period provided in
Section 4.1(d)(ii), offer and sell such Offered Interests to any third party at
a price not less than 100% of, and upon other terms not materially more
favorable to the offeree taken as a whole than, those specified in the Offer
Notice. If the Offering Wafra Management Subscriber does not consummate the sale
of the Offered Interests within such period (as it may be extended by up to an
additional one hundred twenty (120) days as necessary for the expiration of
regulatory waiting periods and to obtain regulatory approvals), the right of
first offer provided hereunder shall be deemed to be revived and such Offered
Interests shall not be offered unless first reoffered to the Offered Parties in
accordance with this Section 4.1(d). Notwithstanding the foregoing, at least
fourteen (14) days (the “Sale Notice Period”) prior to the desired consummation
date of a proposed Transfer pursuant to this Section 4.1(d)(iii), the Wafra
Representative shall deliver a notice to CCOC which shall, to the extent not
included in or accompanying the Offer Notice relating to such proposed Transfer
(i) identify the cash purchase price at which the proposed Transfer is proposed
to be made, (ii) identify the prospective Transferee, (iii) identify the
proposed signing date and the proposed closing date of such prospective
Transfer, (iv) be accompanied by the substantially final proposed purchase
agreement and forms of all other agreements (to the extent available) to be
entered into by the Offering Wafra Management Subscriber in connection with such
Transfer and (v) identify all other material terms and conditions of such
Transfer (including with respect to the timing of the payment of the purchase
price) (any notice delivered pursuant to this Section 4.1(d)(iii), a “Sale
Notice”). If the prospective Transferee is an Unapproved Third Party, the
Offering Wafra Management Subscriber shall not consummate such proposed Transfer
without Digital Colony Consent.

4.2.    Tag-Along Rights.
(a)    Tag-Along Sale. In the event of a Transfer (other than a Permitted
Transfer or a Drag-Along Sale) of Ownership Interests (the “Tag-Along
Interests”) by any member of the Colony Capital Group, or by any other holders
of Ownership Interests other than Wafra Entities, together with their Affiliates
and/or Related Persons (to the extent such holders of Ownership Interests,
Affiliates and/or Related Persons collectively own 10% or more of the total
Ownership Interests outstanding, in the aggregate, at the time of such first
Transfer (but without giving effect to such Transfer)) (a “Tag-Along Seller”) to
a Third-Party Purchaser (a “Purchaser”), then each Tag-Along Seller shall be
required to, and CCOC shall cause (or, with respect to each Tag-Along Seller
that is not a Controlled Affiliate of CCOC, take all actions within its control
to cause) each Tag-Along Seller to, provide the Wafra Management Subscribers and
the Wafra Representative with at least thirty (30) days’ prior written notice
(or, if the Conversion has not occurred at such time, forty five (45) days’
prior written notice) of such Transfer (the “Tag-Along Notice”), which notice
shall identify the Purchaser, the percentage of the Ownership Interests proposed
to be Transferred by the Tag-Along Seller, the applicable percentage of the
then-issued Ownership Interests of the applicable Digital Colony Management
Parties that such proposed Transfer represents, a statement as to whether DCMH
and CCOC would otherwise be required to issue a Drag-Along Notice under
Section 4.3(a), the purchase price therefor, and a summary of the other material
terms and conditions of the proposed Transfer. To the extent not previously
provided, each Tag-Along Seller shall provide the Wafra Representative, on
behalf of the Wafra Management Subscribers, with all material information made
available to the Purchaser in connection with the proposed Transfer and any
other information reasonably requested by the Wafra Representative to the extent
available. Within thirty


26


LA_LAN01:362977.13

--------------------------------------------------------------------------------





(30) days following receipt of such Tag-Along Notice, the Wafra Management
Subscribers that hold Ownership Interests may elect, by providing a written
offer to the Tag-Along Sellers and the Purchaser, to Transfer to the Purchaser
the Ownership Interests specified therein, up to that percentage of the
Ownership Interests of such Wafra Management Subscribers (the “Tagging
Interest”) equal to the percentage of the Ownership Interests of the applicable
Digital Colony Management Parties held by the Tag-Along Sellers that is proposed
to be Transferred by the Tag-Along Sellers, subject to Section 4.6 and Section
4.7, at the same price per Ownership Interest and otherwise on the same terms as
those being offered to the Tag-Along Seller (any such Transfer, a “Tag-Along
Sale”). Subject to Section 4.5, such Wafra Management Subscriber(s) shall
execute all appropriate documents reasonably necessary to Transfer ownership of
such Tagging Interest to the Purchaser. Failure by a Wafra Management Subscriber
to respond in writing within such thirty (30)-day period shall be deemed to be a
waiver of its tag-along rights under this Section 4.2(a) with respect to such
Transfer but only to the extent the Tag-Along Seller is not again required to
comply with this Section 4.2 in connection with a Transfer. If the Wafra
Management Subscribers waive their tag-along rights under this Section 4.2(a),
the Tag-Along Sellers shall have the right to consummate such Transfer free of
such rights; provided, that (x) such Transfer is fully closed and consummated
within one hundred twenty (120) days following the expiration of such thirty
(30)-day period (as it may be extended by up to an additional one hundred twenty
(120) days as necessary for the expiration of regulatory waiting periods and to
obtain regulatory approvals), and (y) the terms of the actual Transfer are no
more favorable as to price, and no more materially favorable as to the other
terms taken as a whole to the Tag-Along Sellers, than those set forth in the
Tag-Along Notice. Notwithstanding the foregoing, if a Wafra Management
Subscriber elects to Transfer its Tagging Interest as provided herein, the
proposed Transfer of Tag-Along Interests by the Tag-Along Seller to the
Purchaser shall not be permitted hereunder and any such purported Transfer shall
not be valid (and thus shall not have any force or effect) unless the Purchaser
accepts and purchases all of the Tagging Interests tendered by the Wafra
Management Subscriber(s) in connection with such proposed Transfer; provided,
that, in the event that the Purchaser elects to acquire less than the full
amount of both the Tag-Along Interests and the Tagging Interests, the amount of
Tag-Along Interests and Tagging Interests being sold to such Purchaser shall be
cut back such that the Tag-Along Seller shall be permitted to sell an amount of
Tag-Along Interests that represents the same percentage of the Tag-Along
Seller’s total Ownership Interests in the applicable Digital Colony Management
Parties as the amount of the Tagging Interest that the Wafra Management
Subscribers are selling to the Purchaser. Notwithstanding anything contained
herein to the contrary, there shall be no liability on the part of Colony
Capital or any of its Affiliates to any Wafra Management Subscriber if a
proposed Transfer of Ownership Interests pursuant to this Section 4.2(a) is not
consummated for any reason, except as otherwise set forth in the definitive
documentation related thereto.
(b)    Expenses. For the avoidance of doubt, the Wafra Management Subscriber(s)
and the Tag-Along Sellers shall each pay their respective pro rata share (based
on aggregate proceeds to be received in connection with such Transfer by the
applicable Wafra Management Subscriber(s) and the Tag-Along Seller(s)) of the
aggregate expenses incurred by all of the applicable Wafra Entities and
Tag-Along Seller(s) in connection with any proposed sale or Transfer of the
nature referred to in this Section 4.2.


27


LA_LAN01:362977.13

--------------------------------------------------------------------------------






4.3.    Drag-Along Rights.
(a)    Drag-Along Sale. If the Persons holding Ownership Interests in DCMH
representing (i) 50% or more of the voting power of all such outstanding
Ownership Interests, in the aggregate, and (ii) the entitlement to receive 50%
or more of all distributions, individually or in the aggregate (the “Drag-Along
Sellers”) desire to Transfer to any Purchaser, Ownership Interests in DCMH
representing (1) 50% or more of the voting power of all such outstanding
Ownership Interests, in the aggregate, and (2) the entitlement to receive 50% or
more of all distributions, whether in one transaction or a series of related
transactions (any such transaction or series of related transactions, a
“Drag-Along Sale”), then DCMH and CCOC shall or shall cause the Drag-Along
Sellers to give thirty (30) days’ prior written notice to the Wafra
Representative of the Drag-Along Sale (a “Drag-Along Notice”) which notice shall
identify the Purchaser, the percentage of its Ownership Interests proposed to be
Transferred in the Drag-Along Sale, the applicable percentage of the then-issued
Ownership Interests that such proposed Transfer represents and a summary of the
other material terms and conditions of the proposed Drag-Along Sale.  To the
extent not previously provided, each Drag-Along Seller shall make available to
the Wafra Management Subscribers all material information made available to the
Purchaser in connection with the Drag-Along Sale and any other information
reasonably requested by the Wafra Representative to the extent available, and
(subject to the Wafra Management Subscribers’ rights under Section 4.4, Section
4.6 and Section 4.7) require the Wafra Management Subscriber(s) holding
Ownership Interests to sell to the Purchaser at the same price per Ownership
Interest and otherwise on the same terms and conditions as those being offered
to the Drag-Along Sellers (except as set forth in Section 4.4) that percentage
of their Ownership Interests (the “Wafra Dragged Interests”) either (x) as is
equal to the percentage of the then issued Ownership Interests proposed to be
sold by the Drag-Along Sellers or (y) as is equal to 100% of the Ownership
Interests owned by the Wafra Management Subscribers, at the option of DCMH.
(b)    Wafra Dragged Interests. Following receipt of a Drag-Along Notice, the
Wafra Management Subscriber(s) holding Ownership Interests shall be obligated to
sell to the Purchaser the Wafra Dragged Interests at the same time as the
Drag-Along Sellers to the Purchaser. Notwithstanding any provision to the
contrary in this Agreement, the Wafra Management Subscriber(s) shall only be
required to Transfer the Wafra Dragged Interests in the event that the Purchaser
accepts and purchases all of the Wafra Dragged Interests required by the terms
of this Agreement to be acquired by the Purchaser in connection with such
Drag-Along Sale.

4.4.    Accelerated Change of Control Transaction.
(a)    Generally. Notwithstanding Section 4.2(a) or Section 4.3(a), in
connection with any proposed merger, consolidation or business combination or
Specified Colony Change of Control or in connection with any proposed Transfer
of the nature referred to in Section 4.2(a) or Section 4.3(a) (including for
purposes of this Section 4.4 any Transfer to personnel of the Colony Capital
Group or Digital Colony Personnel), in each case that would result in Colony
Capital (A) no longer directly or indirectly owning a majority of the Ownership
Interests or (B) ceasing to Control the Digital Colony Management Parties (an
“Accelerated Change of Control Transaction”), then by written notice to the
Digital Colony Representative to be delivered within thirty (30) days


28


LA_LAN01:362977.13

--------------------------------------------------------------------------------





of receipt of the Tag-Along Notice or Drag-Along Notice, as the case may be, the
Wafra Management Subscriber(s) may elect to Transfer, or pursuant to Section
4.3(a) (if applicable), DCMH may elect to require the Wafra Management
Subscribers to Transfer, to the Purchaser (and in the case of a Specified Colony
Change of Control, the right of the Wafra Management Subscribers to Transfer the
Ownership Interests to the Purchaser shall be a condition to the consummation of
such transaction), 100% of the Wafra Management Subscribers’ Ownership
Interests, subject to Section 4.6 and Section 4.7, at the same price per
Ownership Interest and otherwise on the same terms and conditions as those being
offered to the Tag-Along Seller or Drag-Along Seller or, in the case of a
Specified Colony Change of Control, the applicable seller or sellers in such
Specified Colony Change of Control, mutatis mutandis. For the avoidance of
doubt, in the event of an Accelerated Change of Control Transaction, the Wafra
Entities shall be entitled to sell 100% of their Ownership Interests. In
connection with any Accelerated Change of Control Transaction, any Sponsor
Commitments and Identified Sponsor Commitments shall become freely transferable.
(b)    Accelerated Change of Control Amount. Notwithstanding anything to the
contrary set forth in Section 4.3, Section 4.6 and Section 4.7, if any
Accelerated Change of Control Transaction occurs prior to July 17, 2025, the
Wafra Management Subscriber(s) will be entitled to receive the greater of (i)
such Wafra Management Subscriber’s pro rata share of the net proceeds of such
Tag-Along Sale or Drag-Along Sale attributable to the Ownership Interests and
(ii) an amount that provides such Wafra Management Subscriber with an amount
equal to at least the Minimum Return Threshold.

4.5.    Additional Conditions to Tag-Along Sales and Drag-Along Sales. In
connection with any Tag-Along Sale or Drag-Along Sale (for the avoidance of
doubt, including any Accelerated Change of Control Transaction), the Wafra
Management Subscriber(s) shall execute all appropriate documents reasonably
necessary to Transfer ownership of the Tagging Interest or Wafra Dragged
Interest, as the case may be; provided, that such Wafra Management Subscriber(s)
(a) shall only be required to give customary representations and warranties with
respect to such Wafra Management Subscriber’s due organization, authority to
enter into applicable Transfer documentation, non-contravention of applicable
Laws and material agreements, or required approvals of any Governmental
Authority (in respect of which a Wafra Entity is a party), and free and clear
title of the relevant Ownership Interests, (b) shall not be required to provide
any indemnification with respect to any representations, warranties, covenants
or agreements made by any other Person, including any Colony Party (for the
avoidance of doubt, subject to subclause (a), such Wafra Management
Subscriber(s) may be required to provide indemnification in respect of its own
representations, warranties, covenants or agreements), (c) shall not be required
to bear more than its pro rata portion (based on proceeds received by such Wafra
Management Subscriber(s) as compared to the aggregate proceeds in connection
with the Transfer) of any indemnification obligation with respect to the
representations, warranties and covenants of the other owners of the Ownership
Interests (which shall not in any event exceed the net proceeds received by such
Wafra Management Subscriber(s) in consideration for the Transfer of such Tagging
Interest or Wafra Dragged Interest, as the case may be), and (d) except for
confidentiality restrictions consistent with those set forth in this Agreement,
shall not be required to agree to any non-compete or other similar restrictive
covenants. In addition, each Wafra Management Subscriber and each Colony Party
shall cooperate in good faith to effect such Tag-Along Sale or Drag-Along Sale
in such a manner so as


29


LA_LAN01:362977.13

--------------------------------------------------------------------------------





to minimize any adverse legal, regulatory or tax consequences to such Wafra
Management Subscriber and such Digital Colony Management Parties and to minimize
the Parties’ obligations to obtain any consents from a third party or
Governmental Authority.

4.6.    Consideration.
(a)    Valuation. In connection with any Tag-Along Sale, Drag-Along Sale or
Accelerated Change of Control Transaction, in evaluating whether the relevant
Ownership Interests are being sold at the same price per Ownership Interest and
on the same terms and subject to the same conditions that are applicable to the
Tag-Along Sale or Drag-Along Sale proposed by the Tag-Along Sellers or
Drag-Along Sellers, as applicable, pursuant to Section 4.2 or Section 4.3, the
Digital Colony Representative, as applicable, and the Wafra Representative, will
work together in good faith to agree on the valuation for the Ownership
Interests being sold by the Wafra Management Subscribers, based on the value
ascribed by the Purchaser to the Ownership Interests being Transferred and
taking into account all of the economics offered to the Tag-Along Sellers and
Drag-Along Sellers, as applicable, and each of their respective Affiliates
(other than industry standard compensation for future services rendered that are
bona fide market compensatory payments), but without regard to time constraint
or any contractual restriction, minority, lack of liquidity or marketability, or
similar discount; provided, that for purposes of this Section 4.6(a), any
securities to be received as consideration in connection with a Tag-Along Sale
or a Drag-Along Sale (to the extent permitted hereunder) shall be valued at the
fair market value thereof on a post-transaction basis (and not at the value of
the Ownership Interests that, absent this Section 4.6(a), would otherwise be
exchanged therefor) which fair market value shall not give effect, for purposes
hereof, to any discounts as to lack of liquidity, marketability or minority
interest or similar discount.
(b)    Independent Appraiser. Absent agreement by the relevant parties with
respect to the valuation of the Ownership Interests held by the Wafra Management
Subscriber, any applicable Tag-Along Sellers or Drag-Along Sellers or, in the
case of an Accelerated Change of Control that is a Specified Colony Change of
Control, the seller in such Specified Colony Change of Control, as the case may
be, and the Digital Colony Representative and the Wafra Representative, shall
jointly select a nationally recognized independent appraiser (the “Independent
Appraiser”) to determine the value of the Ownership Interests, who will be
instructed to take into account the value of any offer made by an independent
third party in making its determination; provided, that the Independent
Appraiser shall not be permitted or authorized to determine a valuation of the
Ownership Interests that is outside of the range of the valuation of the
Ownership Interests proposed by the Wafra Representative, on the one hand, and
the Tag-Along Sellers or the Drag-Along Sellers, as the case may be, on the
other hand. The Independent Appraiser shall be instructed, as soon as reasonably
practicable but within thirty (30) days of the date of the engagement of the
Independent Appraiser, to complete its valuation of the Ownership Interests
proposed to be Transferred in connection with such transaction, giving due
regard to the transaction with the applicable Purchaser, the different series,
classes or types of Ownership Interests (taking in account the factors described
in Section 4.6(a)) and other assets included in the transaction, and other
relevant market factors. The determination of the Independent Appraiser shall be
final, binding and conclusive on all parties hereto for all purposes of this
Agreement. In connection with the Independent Appraiser’s determination of the
value of such Ownership Interests, the Independent Appraiser shall have
reasonable access to the Digital Colony Companies’ management team and the
books, records and


30


LA_LAN01:362977.13

--------------------------------------------------------------------------------





other information reasonably requested by such the Independent Appraiser. The
fees and expenses of the Independent Appraiser shall be borne by the Wafra
Representative, on the one hand, and by the Tag-Along Sellers or the Drag-Along
Sellers, as the case may be, on the other hand, in inverse proportion as they
may prevail on the matters resolved by the Independent Appraiser based on the
valuation of the Ownership Interests submitted by each of the Wafra
Representative and the Tag-Along Sellers or the Drag-Along Sellers, as the case
may be, which proportionate allocation shall be calculated on an aggregate basis
based on the relative dollar values of the amount of the valuation in dispute
and shall be determined by the Independent Appraiser at the time its
determination is rendered on the merits of the matters submitted.
(c)    Minimum Return Threshold. Without limitation of any other provision in
this Section 4.6, in the event of a Drag-Along Sale or an Accelerated Change of
Control Transaction prior to July 17, 2025, the Wafra Management Subscribers
will be entitled to receive, and DCMH shall cause the Wafra Management
Subscribers to receive, consideration in respect of such Ownership Interests
equal to (1) prior to the second anniversary of the Closing, the product of (x)
the percentage of such Wafra Management Subscriber’s total Ownership Interests
to be sold in such Transfer, and (y) (i) 1.5 times the aggregate Management
Interests Consideration Amount paid by such Wafra Management Subscriber, (ii)
minus any distributions received by such Wafra Management Subscriber in respect
of the Ownership Interests and Preferred Dividends; (2) after the second
anniversary of the Closing and prior to the third anniversary of the Closing,
the product of (x) the percentage of such Wafra Management Subscriber’s total
Ownership Interests be sold in such Transfer, and (y) (i) 1.75 times the
aggregate Management Interests Consideration Amount paid by such Wafra
Management Subscriber, (ii) minus any distributions received by such Wafra
Management Subscriber in respect of the Ownership Interests and Preferred
Dividends; and (3) after the third anniversary of the Closing, the product of
(x) the percentage of such Wafra Management Subscriber’s total Ownership
Interests to be sold in such Transfer, and (y) (i) 2.0 times the Management
Interests Consideration Amount paid by such Wafra Management Subscriber (ii)
minus any distributions received by such Wafra Management Subscriber in respect
of the Ownership Interests and Preferred Dividends (such applicable amount, the
“Minimum Return Threshold”).
(d)    In connection with any Accelerated Change of Control Transaction or
Drag-Along Sale, (i) the relevant Wafra Management Subscribers will receive per
Ownership Interest consideration pro rata with the other owners of Ownership
Interests (including, directly or indirectly, any member of the Colony Capital
Group) and taking into account any differences in value as set forth in this
Section 4.6), (ii) such Accelerated Change of Control Transaction will be
subject to the Minimum Return Threshold, if applicable, and (iii) in such
Accelerated Change of Control Transaction or Drag-Along Sale, the relevant Wafra
Management Subscribers shall be entitled to receive 100% cash consideration. For
the avoidance of doubt, this Section 4.6(d) in no way limits the Wafra
Management Subscribers’ right to effect a 100% sale pursuant to Section 4.4.
(e)    For the avoidance of doubt, the Wafra Management Subscriber(s) and the
Tag-Along Sellers or Drag-Along Sellers, as applicable, shall each pay their
respective pro rata share (based on aggregate proceeds to be received in
connection with such Transfer by the applicable Wafra Management Subscriber(s)
and the Tag-Along Seller(s) or the Drag-Along Seller(s) as applicable) of the
aggregate expenses incurred by all of the applicable Wafra Management
Subscriber(s) and the Tag-Along Seller(s) or the Drag-Along Seller(s), as
applicable, in connection


31


LA_LAN01:362977.13

--------------------------------------------------------------------------------





with any proposed sale or Transfer of the nature referred to in Section 4.2,
Section 4.3, or Section 4.4.

4.7.    SPE Investor. In the event of a Tag-Along Sale, a Drag-Along Sale or a
Transfer pursuant to Section 4.4, in each case in which one or more of the Wafra
Management Subscribers are Transferring all of their Ownership Interests in a
Digital Colony Company, the Digital Colony Management Parties and CCOC shall
reasonably cooperate with the Wafra Representative to structure such Transfer
with respect to each such Wafra Management Subscriber that is, or that has any
direct or indirect owner that is, in each case, a special purpose vehicle (each,
an “SPE Investor”) to include each such SPE Investor in such Tag-Along Sale,
Drag-Along Sale or Transfer, on the terms of such Tag-Along Sale, Drag-Along
Sale or Transfer, or the consummation of such Tag-Along Sale, Drag-Along Sale or
Transfer, it being understood and agreed that any costs associated with such
inclusion (including reduced transaction value due to the inclusion of such
special purpose vehicles) shall be borne solely by such Wafra Management
Subscriber. In addition, in connection with any IPO described in Section 4.8,
the Digital Colony Management Parties and CCOC shall reasonably cooperate with
the Wafra Representative to cause each SPE Investor to be contributed to the IPO
entity in exchange for equity of the IPO entity.

4.8.    Registration Rights. In the event that, following a transaction or
series of transactions whereby assets of Colony Capital or CCOC are transferred
or otherwise disposed of such that the Digital Colony Business comprises 90% or
more of the asset value of Colony Capital (a “Specified Colony Asset
Transaction”), Colony Capital, CCOC and the Wafra Management Subscribers shall
use commercially reasonable efforts to cooperate in order to allow the Wafra
Management Subscribers to convert their Ownership Interests into an amount of
shares of Colony Capital (or any publicly traded parent company or the
applicable publicly traded vehicle) common stock (and Colony Capital, CCOC and
the Wafra Management Subscribers will discuss in good faith the manner of
implementation of such conversion) such that the Wafra Management Subscribers
are entitled to such share of the total issued and outstanding publicly traded
equity as the Wafra Management Subscribers’ interest in the Digital Colony
Management Parties bears to the value of Colony Capital (or any such publicly
traded parent company or publicly traded vehicle) as a whole, and to grant
customary and appropriate registration rights. In the event and to the extent
that (a) any Digital Colony Management Party (or successor corporation thereto),
or other entity formed for the purposes of an IPO of the Digital Colony
Business, reasonably expects to undertake an IPO (excluding, for the avoidance
of doubt, a Spin‑Off), (b) any shares of common stock of Colony Capital are
issued pursuant to Section 9, or (c) one or more of the Warrants are exercised,
the Wafra Representative, the Digital Colony Representative and Colony Capital
shall enter into one or more registration rights agreements (and, if applicable,
exchange and/or conversion agreements) in good faith, in respect of the
underlying securities issued in any of the circumstances set forth in clauses
(a), (b) or (c) of this Section 4.8, which shall provide, among other things,
the Wafra Management Subscriber(s) with the rights with respect to such
securities as set forth on Exhibit B, but only to the extent that such
securities are not freely tradeable on the NYSE or NASDAQ. For the avoidance of
doubt, the Wafra Management Subscribers shall only be permitted to participate
directly in any such IPO to the extent Colony Capital (or its Affiliates other
than the IPO entity) is selling secondary shares therein (and then on a pro rata
basis based on their respective Ownership Interests in relation to the shares
sold by Colony Capital).


32


LA_LAN01:362977.13

--------------------------------------------------------------------------------






SECTION 5
COVENANTS; APPROVAL AND INFORMATION RIGHTS

5.1.    Rights and Operating Covenants. Notwithstanding anything to the contrary
set forth in the Organizational Documents of any Digital Colony Management Party
or Digital Colony Company:
(a)    DCMH and CCOC hereby covenant and agree that, from and after the Closing,
until such time as CFIUS Approval is received (A) neither DCMH nor CCOC shall,
and each shall cause the Digital Colony Companies not to, undertake any of the
actions set forth in the following clauses (i), (ii), (iii), (iv), (v), (viii),
(ix), (xi), (xii), (xiii), (xiv), (xv) or (xvi) of Section 5.1(b) with respect
to the Digital Colony Management Parties or their Controlled Affiliates, and (B)
to operate the Digital Colony Management Parties and their Controlled Affiliates
in the ordinary course of business, consistent with past practice.
(b)    DCMH and CCOC hereby covenant and agree that, following such time as
CFIUS Approval is received, neither DCMH nor CCOC shall undertake any of the
following actions with respect to the Digital Colony Management Parties or their
Controlled Affiliates without the Wafra Representative’s consent (in the case of
clause (vii), with such consent not to be unreasonably withheld, conditioned or
delayed):
(i)    (x) issuing any Ownership Interest (including any revenue share or any
other similar contractual right in any Digital Colony Company) that would rank
senior to the Wafra Management Subscribers’ Interests or any applicable
Ownership Interest of the Wafra Management Subscribers or (y) otherwise changing
DCMH’s capital structure in a manner that disproportionately affects the rights,
privileges or preferences (including economic interests or contractual rights)
of the Wafra Management Subscribers’ Ownership Interest in DCMH as compared to
other equity holders of DCMH;
(ii)    entering into any Related Party Transactions that (a) are not in the
ordinary course of business and on arms’ length terms, (b) are above $100,000
individually and $500,000 in the aggregate, annually or (c) involve use of
Digital Colony Personnel or assets of the Digital Colony Companies for personal
purposes (in each case, other than those transactions (x) contemplated by the
A&R DCMH Agreement, or (y) with any Digital Colony Personnel that are investment
professionals that are compensatory in nature and specifically contemplated by
such professional’s employment agreement or other similar agreement for services
with the Digital Colony Companies or the Colony Capital Group as of the date
hereof (for the avoidance of doubt, any such transactions or agreements
involving luxury expenses or private air travel at levels above those reflected
in the historical financial statements or outside current policies of the
Digital Colony Companies will require the Wafra Representative’s consent));
(iii)    making, changing or revoking any material tax election or allocation or
taking any tax action that could reasonably be expected to have a material and
adverse effect on the Wafra Management Subscribers (other than matters specified
in Section


33


LA_LAN01:362977.13

--------------------------------------------------------------------------------





3.3 of the Investment Agreement), including, for this purpose, where the Wafra
Management Subscriber is a pass-through entity for tax purposes, any direct or
indirect owners of Wafra Management Subscriber that are special purpose vehicles
and treated as corporations for U.S. federal income tax purposes;
(iv)    amending DCMH’s Organizational Documents in a manner that adversely
affects the rights, privileges or preferences (including economic interests or
contractual rights) of the Wafra Management Subscribers in a manner
disproportionate to the effect that such amendment has on the other owners of
Ownership Interests (other than as set forth in Section 11.1 of the A&R DCMH
Agreement as of the date hereof); provided, that any amendment to a substantive
provision or agreement that is specific to the Wafra Management Subscribers (or
that was otherwise specifically negotiated by the Wafra Management Subscribers)
in its capacity as such shall require the prior written consent of the Wafra
Representative;
(v)    liquidating or dissolving DCMH or its Controlled Affiliates; provided,
that the foregoing shall not prohibit any such actions pursuant to (x) any
ordinary course liquidation of holding vehicles (other than DCMH) or (y) any
restructuring, reorganization or other similar transaction that does not cause
an adverse effect on the Wafra Management Subscribers or any of their economic
or other contractual rights;
(vi)    redeeming or repurchasing equity of DCMH, other than pursuant to
provisions in the A&R DCMH Agreement to be agreed and pursuant to the Management
Incentive Plan;
(vii)    operating the Digital Colony Business in any material respect other
than as contemplated by the business plan;
(viii)    requesting or taking any action for voluntary bankruptcy relief or any
action pursuant to bankruptcy Laws of any applicable jurisdiction or commencing
a voluntary bankruptcy case;
(ix)    entering into mergers, consolidations or business combinations of DCMH
or any other vehicle in which the Wafra Management Subscribers, directly or
indirectly, own an equity interest or similar contractual right, in which the
Wafra Management Subscribers are not offered, directly or indirectly, the same
per interest consideration pro rata with the other DCMH equity holders taking
into account all of the economics and financial opportunities offered to the
other equity holders (excluding industry standard compensation for future
services rendered by the other equity holders that are bona fide market
compensatory payments); provided, however, that to the extent that any merger,
consolidation or business combination is not an Accelerated Change of Control
Transaction, the Wafra Management Subscribers’ economic and other contractual
rights in respect of DCMH shall not be affected by, and shall continue pro forma
in, such merger, consolidation or business combination;
(x)    incurring or guaranteeing (including the pledging of, or creation of any
liens on, any assets) (A) any indebtedness that is unrelated to the Digital
Colony Business or (B) any other indebtedness (other than in an amount equal to
2.0 times


34


LA_LAN01:362977.13

--------------------------------------------------------------------------------





NFRE for the trailing twelve (12) months in the aggregate, measured as of the
most recent quarter end) which, when cumulated with existing guarantees and
indebtedness, at the time incurred or guaranteed exceeds 2.0 times NFRE for the
trailing twelve (12) months in the aggregate, measured as of the most recent
quarter end;
(xi)    engaging in a new line of business that is not currently conducted by
the Digital Colony Companies and is outside of the provision of digital
investment and asset management services;
(xii)    any Digital Colony Management Party entering into joint venture or
partnership agreements unless such joint venture or partnership agreement (x) is
with a third party for a bona fide business purpose and involves the provision
of digital investment and asset management services and (y) does not dilute the
Wafra Management Subscribers’ pro rata interest in DCMH or adversely affect the
rights, preference or privileges (including economic interests or contractual
rights) of the Wafra Management Subscribers’ interests in such joint venture
(other than dilution alongside the applicable members of the Colony Capital
Group with respect to the economics to be shared with the joint venture partner
in a bona fide joint venture);
(xiii)    gifting any assets other than for reasonable business purposes;
(xiv)    (x) settling any litigation or regulatory action, suit, claim,
proceeding or investigation if such settlement imposes any conditions or
restrictions on the Wafra Management Subscribers (including a settlement that
would amend or modify any substantive provision or agreement that is specific to
the Wafra Management Subscribers in their capacity as such) or (y) (with the
Wafra Management Subscribers’ consent not to be unreasonably withheld,
conditioned or delayed) settling any litigation or regulatory action, suit,
claim, proceeding or investigation if such settlement otherwise would
disproportionately adversely affect the rights, preferences or privileges
(including economic interests or contractual rights) of the Wafra Management
Subscribers’ with respect to its investment in DCMH, or (z) taking any action
(including settling any litigation) that would create material and adverse
regulatory restrictions or tax obligations for the Wafra Management Subscribers
or any of their Affiliates outside of the investment in DCMH, unless in each
case required by applicable Law; for the avoidance of doubt, matters relating to
tax audits and other Tax Proceedings shall be governed by Section 6.5;
(xv)    entering into or electing to participate in any Fee Reduction
Arrangements; and
(xvi)    permitting Special Reserve (x) to own any assets other than the amounts
contributed to it by DCMH pursuant to Section 2.3(a) of the Investment Agreement
and any interest earned thereon in connection with the activities described in
the following clause (y), (y) to conduct any business other than the business of
making loans with a term of greater than 4 years (including extensions) to one
or more members of the Colony Capital Group using the assets described in clause
(x) hereof or (z) to waive any


35


LA_LAN01:362977.13

--------------------------------------------------------------------------------





rights, fail to collect or otherwise amend, modify, supplement or terminate the
loans set forth in the preceding clause (y).
(c)    DCMH and CCOC hereby covenant and agree not to make payments or donations
in connection with political activities, campaigns or religious groups except as
consistent with past practice in all material respects up to $100,000 in the
aggregate per year or in respect of any Colony Capital Group employee or Board
matching contributions.
(d)    The Operating Expense amounts from the agreed upon business plan through
2022 are set forth on Exhibit A hereto, subject to modification for 2021 to the
extent that the Operating Expense amount approved for calendar year 2021 exceeds
the corresponding amount set forth on Exhibit A. If the adopted Operating
Expense amount for 2021 exceeds the corresponding Operating Expense amount set
forth on Exhibit A, then such adopted 2021 Operating Expense amount shall be
utilized for purposes of this calculation. For each of fiscal years 2023 and
2024 and prior to the approval of a new business plan as set forth below, the
Operating Expense amount may include up to a 10% aggregate annual increase
relative to the prior year’s business plan. Prior to the five-year anniversary
of the Closing, the Digital Colony Management Parties shall adopt a new business
plan in consultation with the Wafra Representative. In the event the Digital
Colony Management Parties and the Wafra Representative cannot agree on a new
business plan for any given year, the prior year’s business plan shall roll
forward with a ratio of Operating Expenses to revenue not in excess of 50%. The
Digital Colony Companies shall not incur Operating Expenses in a Fiscal Year in
excess of the applicable annual Operating Expense amounts determined in
accordance with this Section 5.1(d) without the consent of the Wafra
Representative, not to be unreasonably withheld, conditioned or delayed.
(e)    In consideration of the relevant Wafra Entities entering into this
Agreement and the benefits to be provided by them and their respective
Affiliates under this Agreement, CCOC agrees that, for so long as any Wafra
Entity owns an Ownership Interest, no member of the Colony Capital Group will
employ, solicit, hire or recruit any Managing Director, Successor, or any other
Digital Colony Personnel who is an investment or capital raising professional
with the title of “vice president” or a more senior title and who devotes a
substantially majority of his or her business time and attention to the Digital
Colony Business (each, a “Specified Employee”) or any Person who was a Specified
Employee within the eighteen (18) months prior to such time, or otherwise
knowingly influence or induce any such Specified Employee to leave such
position; provided, however, that the foregoing shall not prohibit general
solicitations (including third-party recruiter contacts) or advertisements of
employment not specifically directed at such Persons. CCOC shall not, without
the prior written consent of the Wafra Representative, waive or amend, and CCOC
at all times shall enforce, the terms of all restrictive covenants that bind any
Managing Director or Successor. CCOC shall not, and shall cause the Digital
Colony Companies not to, terminate Ben Jenkins’ employment without Cause or take
any action which would reasonably be expected to result in Ben Jenkins departing
for Good Reason, in either case, without the Wafra Representative’s prior
written consent. For the avoidance of doubt, any cure period set forth in Ben
Jenkins’ employment agreement shall remain in effect.
(f)    To the extent that any member of the Colony Capital Group utilizes the
assets, resources, Digital Colony Personnel or otherwise receives services from
the Digital Colony Companies, CCOC will (or will cause the applicable member(s)
of the Colony Capital Group to)


36


LA_LAN01:362977.13

--------------------------------------------------------------------------------





promptly reimburse the Digital Colony Companies for all such expenses incurred
at a rate and on terms that are arms’ length.
(g)    For purposes of the Investment Agreement, the Parties hereby acknowledge
and agree that “Losses” shall be deemed to include damages arising from
diminution of value and consequential damages to the extent reasonably
foreseeable.
For the avoidance of doubt, none of the rights described in this Section 5.1
shall apply to any action taken or to be taken by any Digital Colony Fund, any
Subsidiary of any Digital Colony Fund or any Portfolio Company of any Digital
Colony Fund.

5.2.    Information Rights. So long as the Wafra Management Subscribers
collectively own any Ownership Interests, DCMH shall provide or make available
to the Wafra Representative the following:
(a)    as soon as practicable, and in any event within one-hundred twenty (120)
days following the end of each Fiscal Year, beginning with the end of the Fiscal
Year ending December 31, 2020, the (i) consolidated audited financial statements
of the Digital Colony Management Parties for such Fiscal Year, including a
balance sheet as of the end of such Fiscal Year and the related statements of
operations, changes in member’s equity (deficit) and cash flows for such Fiscal
Year, prepared in accordance with GAAP and certified by DCMH’s independent
public accountants (which shall be a firm of nationally recognized independent
accountants), consisting of statements of (x) the financial condition of the
Digital Colony Management Parties and (y) income, cash flows and changes in
members’ capital for such Fiscal Year, and (ii) the audited financial statements
of the Digital Colony Funds, if any, including a balance sheet as of the end of
such Fiscal Year and the related statements of operations, changes in member’s
equity (deficit) and cash flows for such Fiscal Year, prepared in accordance
with GAAP, and certified by the Digital Colony Funds’ independent public
accountants (which shall be a firm of nationally recognized independent
accountants);
(b)    as soon as practicable, and in any event within sixty (60) days following
the end of each of the first three fiscal quarters of each Fiscal Year of the
Digital Colony Management Parties, (i) the consolidated unaudited financial
statements of the Digital Colony Management Parties for such fiscal quarter,
prepared in accordance with GAAP, including a balance sheet as of the end of
such fiscal quarter and the related statements of operations, changes in
member’s equity (deficit) and cash flows for such fiscal quarter and (ii) the
unaudited financial statements of each Digital Colony Fund for such fiscal
quarter, prepared in accordance with GAAP, including a balance sheet as of the
end of such fiscal quarter and the related statements of operations, changes in
member’s equity (deficit) and cash flows for such fiscal quarter, prepared in
accordance with GAAP;
(c)    on a quarterly basis, a summary describing, in reasonable detail, any
Related Party Transactions that were entered into, modified or terminated in
each such quarter and a true and correct list of each Person who has the right
to receive Carried Interest from any Digital Colony Fund, together with the
amount and/or percentage of such Carried Interest owned by each such Person, to
the extent of any changes from the prior quarter;


37


LA_LAN01:362977.13

--------------------------------------------------------------------------------





(d)    on a quarterly basis, a copy of the standard reporting package (including
financial statements) made available to the investors in any Digital Colony
Fund, at substantially the same time such package is generally distributed to
such investors;
(e)    on a quarterly basis, copies of investor letters and reports regarding
Digital Colony Funds made generally available to investors, at substantially the
same time such letters and reports are distributed to such investors;
(f)    on a quarterly basis, a determination of the Available Cash of DCMH
(including NFRE and Balance Sheet Management Proceeds and any calculations
thereof or adjustments thereto, together with reasonable supporting detail with
respect to such calculations), and such other information as may be reasonably
requested by the Wafra Representative, in the form attached hereto as Exhibit C;
(g)    no later than thirty (30) days following the end of each Fiscal Year, the
Digital Colony Management Parties’ operating budget and business plan prepared
with respect to the business of managing the Digital Colony Funds;
(h)    no later than thirty (30) days following the end of each Fiscal Year, the
Digital Colony Management Parties’ good faith estimate of projected exit
proceeds from each portfolio investment;
(i)    to the extent not restricted by Law, notice as soon as reasonably
practicable if the Digital Colony Companies or any Digital Colony Fund receives
a non-routine letter from any U.S. or non-U.S. securities regulatory body,
including the SEC, describing its findings from an examination conducted by such
regulator that identifies any material deficiencies;
(j)    prompt written notice (and in any event not later than five (5) Business
Days) after becoming aware of any action or proceeding or receiving notice of
any investigation pending before any court or Governmental Authority, including,
without limitation, the SEC or any state securities regulatory authority against
the Digital Colony Companies or any of their Controlled Affiliates or senior
officers of the Digital Colony Companies that claim or allege (x) any violation
of any federal or state securities law, rule or regulation, or (y) any breach of
fiduciary duties, in each case that would reasonably be expected to have an
adverse effect on the Digital Colony Companies or any of the Digital Colony
Funds;
(k)    prompt notice of any other material issues that might arise in the
Digital Colony Business from time to time, including any action or proceeding or
receiving formal written notice of any investigation commenced against any
partner of the Digital Colony Companies or any of their employees, directors,
officers or partners or any Managing Director or Successor, and any other
litigation with respect to any partner of the Digital Colony Companies or any of
its employees, directors, officers or partners or any Managing Director or
Successor, in each case that may reasonably be expected to have a material
adverse effect on the Digital Colony Companies or any of the Digital Colony
Funds;
(l)    copies of all materials prepared for the advisory committee of each
Digital Colony Fund in which the Wafra Management Subscribers or other Wafra
Entity directly or indirectly


38


LA_LAN01:362977.13

--------------------------------------------------------------------------------





is an investor, including, for the avoidance of doubt, any Digital Colony Fund
in which any Wafra Entity is making, directly or indirectly, any Sponsor
Commitment, contemporaneously with the distribution of such materials to the
members of such advisory committee;
(m)    copies of any material legal, operating, compliance, gift, entertainment
and other policies and procedures of the Digital Colony Companies, including any
material amendments relating thereto;
(n)    information reasonably requested by the Wafra Representative in
connection with any Wafra Consent, approval or other action required to be taken
by the Wafra Representative or any other Wafra Entity under this Agreement or
the Ancillary Agreements, including information reasonably necessary to confirm
compliance with the obligations set forth herein or therein;
(o)    as reasonably requested by the Wafra Representative, valuation materials
regarding the reported net asset value of any of the Digital Colony Funds but
only to the extent readily available;
(p)    to the extent reasonably practicable, position level information
regarding any Digital Colony Fund (and underlying portfolio investments) in
which the Wafra Management Subscriber or other Wafra Entity is directly or
indirectly an investor, including, for the avoidance of doubt, any Digital
Colony Fund in which any Wafra Entity is making, directly or indirectly, any
Sponsor Commitment, to the extent such position level information is reasonably
requested to assist the Wafra Management Subscribers or any of their Affiliates
in the monitoring and valuation of the Wafra Entities’ Interests other than
material non-public information (unless it is legally permissible to be so
provided) with respect to any securities traded on a national securities
exchange;
(q)    calculations provided to any lender in connection with the covenants in,
and any reports delivered to any lender in accordance with, any credit
agreements or credit facility of the Digital Colony Companies;
(r)    as reasonably requested by the Wafra Representative, all Fund
Documentation for the Digital Colony Funds and side letters pertaining thereto
(in each case, including any amendments or changes thereto), except for redacted
information to the extent required to comply with applicable confidentiality
requirements set forth therein;
(s)    upon the reasonable request of the Wafra Representative and to the extent
reasonably practicable, such additional information regarding the status of the
Digital Colony Business and its financial performance, the performance of each
Digital Colony Management Party’s investment products, and legal, regulatory and
compliance matters; and
(t)    without limitation of the information and reports described in this
Section 5.2, promptly upon request of the Wafra Representative, the Digital
Colony Management Parties will provide the Wafra Representative with (i) copies
of all materials provided generally to investors in the Digital Colony Funds and
other investment products, including, for example, investment


39


LA_LAN01:362977.13

--------------------------------------------------------------------------------





letters and client and risk reports and (ii) any other information reasonably
necessary to confirm compliance with the obligations set forth in this Agreement
and the other Ancillary Agreements.

5.3.    Books and Records.
(a)    So long as the Wafra Management Subscribers own Ownership Interests, the
Wafra Representative or any representative or agent thereof shall, at the Wafra
Representative’s sole expense, have the right:
(i)    to inspect, review, copy and audit the books, records and financial
information of any Digital Colony Management Party or any Digital Colony Fund,
at such reasonable times during normal business hours upon advance written
notice to the Digital Colony Representative, subject to reasonable
confidentiality agreements such Digital Colony Management Party or Digital
Colony Fund may impose; and
(ii)    to hold, upon reasonable advance written notice, a reasonable number of
ad hoc meetings with senior management of the Digital Colony Management Parties;
provided, however, that the exercise of the rights described in each of clause
(i) and (ii) shall not unreasonably interfere with the conduct of such Entities’
business. The relevant Wafra Entity may also, at its election, be accompanied by
representatives of one or more other Wafra Entities during management or
performance meetings. The relevant Wafra Entities will have the right to share
with any other Wafra Entities and any of the relevant Wafra Entities’ potential
qualified Transferees, on a confidential basis, all materials and information
provided to it accordance with this Section 5.3(a) in accordance with
Section 4.1(b).
(b)    The Digital Colony Companies will maintain their books and records on an
accrual basis consistent with GAAP and the Digital Colony Companies will adopt
the accrual method of tax accounting. The Wafra Representative and its
Representatives will have the right to inspect and copy the books and records of
the Digital Colony Companies and each Digital Colony Fund (and other documents
reasonably related thereto) during normal business hours and shall be provided
with all information and access to the extent reasonably necessary for the Wafra
Representative and its Representatives to confirm compliance with the
obligations contained in this Agreement and the Ancillary Agreements.

5.4.    Limitations. Notwithstanding anything to the contrary in this Agreement,
(x) the Wafra Entities shall not have the right to (i) receive any material
technical information of any Digital Colony Fund or its Portfolio Companies or
(ii) manage the day-to-day affairs of any Digital Colony Fund or its Portfolio
Companies and (y) nothing in this Article V shall require any Digital Colony
Management Party, any Digital Colony Company, any Digital Colony Fund or any
Portfolio Company to provide access to, or to disclose any information to the
Wafra Representative or any of its representatives or agents or any other Wafra
Entity if such access or disclosure: (1) would be in violation of applicable
Law; (2) would reasonably be expected to violate or breach any provision of any
Contract to which any Digital Colony Management Party, any Digital Colony
Company, any Digital Colony Fund or any Portfolio Company is a party; (3) would
result in disclosure of personal


40


LA_LAN01:362977.13

--------------------------------------------------------------------------------





information that would expose any Digital Colony Company, any Digital Colony
Fund or any Portfolio Company to liability; or (4) would reasonably be expected
to jeopardize any attorney-client privilege; provided, that in the event any
Digital Colony Management Party, any Digital Colony Company, any Digital Colony
Fund or any Portfolio Company elects to withhold access or disclosure on the
basis of the foregoing clause (y), the Digital Colony Management Parties shall
inform the Wafra Representative as to the general nature of what is being
withheld and shall use commercially reasonable efforts to make or cause to be
made appropriate substitute arrangements to permit reasonable disclosure that
does not suffer from any of the foregoing impediments, including, as
appropriate, entering into joint defense or common interest understandings. For
the avoidance of doubt, nothing in this Section 5.4 shall limit any Party’s
rights to civil discovery pursuant to the applicable rules of any court or
arbitral body.

SECTION 6
REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1.    Representations and Warranties of the Colony Parties. Each of the Colony
Parties represents and warrants to the Wafra Management Subscribers, as of the
date hereof, and with respect to any Digital Colony Management Party that
becomes party hereto by execution and delivery of a Joinder Agreement, as of the
date of any such Joinder Agreement, represents and warrants to the Wafra
Management Subscriber, severally and not jointly, as follows:
(a)    it has the requisite power and authority to enter into and perform its
obligations under this Agreement;
(b)    the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby by it (including the
issuance of the Interest on or after the date hereof) do not and will not (i)
violate its Organizational Documents, (ii) violate any applicable Law or (iii)
violate, require any consent or other action by any Person under, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of any right or obligation under (in each case, with or without
notice or lapse of time or both), any Contract to which it is a party or by
which any of its properties or assets are bound that is material to such Person;
(c)    there is no outstanding enforcement or supervisory action by any
Governmental Authority because any of its procedures were considered to be
inadequate by such Governmental Authority, and no such enforcement or
supervisory action is, to its actual knowledge, pending or threatened, except
for any such action that is not, individually or in the aggregate, material to
such Person;
(d)    no broker, finder, financial advisor or investment banker is entitled to
any broker’s, finder’s, financial advisor’s, or investment banker’s fee or
commission or similar payment in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of any such
Colony Party (other than arrangements where a Colony Party or its Affiliates
would be solely responsible for such payments).


41


LA_LAN01:362977.13

--------------------------------------------------------------------------------






6.2.    Representations and Warranties of Wafra. The Wafra Management
Subscribers represent and warrant to the Colony Parties, as of the date hereof,
severally and not jointly, and each Person that becomes a Wafra Management
Subscriber following the date hereof by executing a Joinder Agreement represents
and warrants to each Colony Party that on the date of such Joinder Agreement, as
follows:
(a)    it has the requisite power and authority to enter into and perform its
obligations under this Agreement;
(b)    its execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby by it do not (i) violate
its Organizational Documents, (ii) violate any applicable Law or (iii) violate,
require any consent or other action by any Person under, constitute a default
under, or give rise to any right of termination, cancellation or acceleration of
any right or obligation under (in each case, with or without notice or lapse of
time or both), any Contract to which it is a party or by which any of its
properties or assets are bound that is material to such Person;
(c)    there is no outstanding enforcement or supervisory action by any
Governmental Authority because any of its procedures were considered to be
inadequate by such Governmental Authority, and no such enforcement or
supervisory action is, to its actual knowledge, pending or threatened, except
for any such action that is not, individually or in the aggregate, material to
such Wafra Management Subscriber;
(d)    after giving effect to any applicable look-through provisions required
under the U.S. federal securities Law, it is an “accredited investor” as that
term is defined in Regulation D promulgated under the Securities Act; and
(e)    no broker, finder, financial advisor or investment banker is entitled to
any broker’s, finder’s, financial advisor’s, or investment banker’s fee or
commission or similar payment in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of the Wafra
Management Subscriber, other than BofA Securities, Inc.

6.3.    Covenants of the Digital Colony Management Parties. DCMH covenants and
agrees that it shall, and shall cause the Digital Colony Companies, unless Wafra
Consent is obtained, to:
(a)    reasonably cooperate with the Wafra Management Subscribers in conducting
due diligence on the Digital Colony Management Parties in connection with “know
your customer” and anti-money laundering compliance;
(b)    include in the DCMH Organizational Documents and other agreements, as
applicable, any and all provisions as may be reasonably necessary for it to
perform its obligations under, and otherwise comply with, this Agreement;
(c)    maintain all material Permits necessary to carry on its business and
comply in all material respects with all applicable Laws in all jurisdictions in
which the Digital Colony


42


LA_LAN01:362977.13

--------------------------------------------------------------------------------





Management Parties conduct the Digital Colony Business, including the securities
laws of the United States, when relevant;
(d)    maintain commercially reasonable operating procedures (including disaster
recovery plans);
(e)    provide drafts of the Fund Documentation and the Organizational Documents
of each Digital Colony Management Party (and any amendments to any such Fund
Documentation and Organizational Document) with a reasonable opportunity to
review in order to confirm that such Fund Documentation and Organizational
Documents would not be in violation of the terms and conditions set forth herein
or otherwise in the Ancillary Agreements and shall provide final versions of
such documents to the Wafra Representative;
(f)    ensure that the assets of each Digital Colony Fund shall not at any time
constitute or be treated as constituting (by reason of a contractual agreement
with investors or otherwise) “plan assets” subject to Title I of ERISA,
Section 4975 of the Code, or any Law substantially similar to Title I of ERISA
or Section 4975 of the Code;
(g)    use reasonable best efforts not to engage in any business or other
activities that could cause a Digital Colony Management Party to be in violation
of applicable anti-money laundering, economic sanctions, anti-bribery or
anti-boycott Laws of the United Kingdom, the United States or any other
jurisdiction in which the Digital Colony Management Parties conduct the Digital
Colony Business in any material respect;
(h)    (i) maintain and comply with “know your customer” and money laundering
reporting procedures, and procedures designed for detecting and identifying
money laundering, and detecting, identifying and reporting suspicions of money
laundering to the appropriate regulators, including, where required by
applicable Law and (ii) prior to accepting a commitment from any investor in any
Digital Colony Fund, confirm that such investor is not identified on the OFAC
list of Specially Designated Nationals and Blocked Persons (the “SDN List”) or
any other applicable restricted party list or otherwise subject to sanctions
administered by OFAC or any other U.S., U.K. or E.U. Governmental Authority or
owned or Controlled by or acting on behalf of any Person listed on the SDN List
or any other applicable restricted party list, to the extent prohibited by
applicable Law;
(i)    use reasonable best efforts to ensure that no Digital Colony Management
Party shall: (i) use any of the assets of any Digital Colony Management Party
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity or to the making of any direct or indirect
unlawful payment to government officials or employees from such assets; (ii)
establish or maintain any unlawful fund of monies or other assets; (iii) make
any false or fictitious entries in the books or records of any Digital Colony
Management Party; or (iv) make any unlawful payment;
(j)    keep in full force and effect the material insurance policies covering
the Digital Colony Management Parties and Digital Colony Business (or other
insurance policies comparable in amount and scope);


43


LA_LAN01:362977.13

--------------------------------------------------------------------------------





(k)    not Transfer any Intellectual Property owned by any Digital Colony
Management Party or any of the Digital Colony Funds (including the right to
reference any investment track record) to any other Person other than a Digital
Colony Company, (ii) other than in the ordinary course of business consistent
with past practice and subject to commercially reasonable confidentiality
protections, not disclose or otherwise provide access to any such Intellectual
Property of any of the Digital Colony Companies or Digital Colony Funds
(including their investment track record) to any third party and (iii) use
commercially reasonable efforts to maintain the confidentiality of, and
otherwise protect and enforce the applicable rights and the rights of the
Digital Colony Funds in, such Intellectual Property and Confidential Information
against third-party infringers.

6.4.    Non-Defamation. Each Party agrees that from and after the date hereof,
it shall not, and shall use commercially reasonable efforts to ensure that its
Affiliates, officers, directors, members and partners do not, knowingly publish,
disseminate, or contribute to the publication or dissemination of (as author or
“source”) in any book, periodical or other publicly disseminated medium, or in
interviews intended for public dissemination, any non-public information
regarding any other Party, including information relating to their experiences
hereunder. Each Party further agrees that from the date hereof, it shall not,
and shall use commercially reasonable efforts to ensure that its Affiliates,
officers, directors, members and partners do not, (a) make public any false,
defamatory or disparaging statements about any other Party or any Affiliate,
officer, director, member, partner, shareholder or employee thereof, or (b)
engage in any public course of conduct that would reasonably be expected to
bring any other Party or any Affiliate, officer, director, member, partner or
shareholder thereof, as applicable, into disrepute or disregard; except, in each
case, (i) to the extent such Person reasonably believes to be required by
applicable Law or (ii) to the extent related to any litigation or similar
proceeding between such Party and any such other Person or in order to exercise
or enforce any rights under this Agreement, the Ancillary Agreements and the
Organizational Documents of any Digital Colony Management Party, including the
provision of information expressly permitted pursuant to Section 7.1. Nothing in
this Section 6.4 shall prevent any Person from reporting or providing
information to a Governmental Authority.

6.5.    Certain Tax Covenants. DCMH, on behalf of itself and each of the other
Digital Colony Management Parties, as applicable, hereby covenants and agrees
that:
(a)    Upon the request of any Wafra Management Subscriber in connection with
any Transfer of an Interest in a Digital Colony Management Party, to the extent
a valid election under Section 754 of the Code (and any corresponding provisions
of state and local Law) may be made but is not in effect as of the taxable year
in which such Transfer occurs with respect to DCMH or any other Digital Colony
Management Party that is treated as a partnership for U.S. federal income tax
purposes, each applicable Digital Colony Management Party with respect to which
such Wafra Management Subscriber has requested such election(s) be made shall
make and maintain such election(s) for the taxable year of such Digital Colony
Management Party that includes the date of such Transfer.
(b)    The Digital Colony Management Parties shall (i) use commercially
reasonable efforts to obtain any exemption from, reduction in, or refund of,
Taxes collected by way of withholding (or similar) imposed by any Taxing
Authority (whether sovereign or local) with


44


LA_LAN01:362977.13

--------------------------------------------------------------------------------





respect to amounts allocable to, received by, or distributable by DCMH to the
Wafra Management Subscriber (“Withholding Taxes”), (ii) notify the Wafra
Management Subscriber of the amount of any Withholding Taxes imposed, (iii) to
the extent the exemption from, reduction in, or refund of, Withholding Taxes is
required to be applied for by the Wafra Management Subscriber, use commercially
reasonable efforts to provide assistance upon the Wafra Management Subscriber’s
reasonable request to enable the Wafra Management Subscriber to obtain any
available reduction or refund of such Withholding Taxes, and (iv) provide the
Wafra Management Subscriber with such information and documentation as it may
reasonably request to enable it to seek any exemption from, reductions in, or
refunds or credits of, Withholding Taxes to which it is entitled; provided, that
the Wafra Management Subscriber shall reimburse the applicable Digital Colony
Management Parties for their reasonable out-of-pocket expenses attributable to
obtaining any exemption from, reduction in or refund of Withholding Taxes of the
Wafra Management Subscriber. For the avoidance of doubt, Withholding Taxes shall
include Taxes imposed pursuant to Section 1471 or Section 1472 of the Code or
any successor provision.
(c)    The Digital Colony Management Parties shall each use commercially
reasonable efforts to ensure that each applicable Digital Colony Fund complies
with any requirements of Sections 1471 or 1472 of the Code (including those set
forth in Section 1471(b)(1) of the Code) (or any successor legislation) and any
future Treasury or IRS guidance promulgated thereunder and any comparable
provision of non-U.S. law that are necessary to avoid the imposition of
withholding Taxes pursuant to Sections 1471(a) or 1472(a) of the Code. To the
extent of any withholding Taxes imposed on an applicable Digital Colony Fund as
a result of a “recalcitrant account holder” or non-compliant “foreign financial
institution”, within the meaning of Section 1471(d) of the Code, such
withholding Taxes shall be allocated to such recalcitrant account holders or
non-compliant foreign financial institutions to the fullest extent possible.
(d)    The Digital Colony Management Parties shall each furnish to the Wafra
Management Subscriber a U.S. Internal Revenue Service Schedule K-1 to Form 1065
(“IRS Schedule K-1”). Each Digital Colony Management Party shall furnish to the
Wafra Management Subscriber with respect to each year an estimated IRS Schedule
K-1 or equivalent and applicable estimated state and local apportionment
information by March 15 after the end of the taxable year, and a final IRS
Schedule K-1 and final state and local apportionment information by August 1
after the end of the taxable year. Each Digital Colony Management Party shall
reasonably cooperate with the Wafra Management Subscriber upon reasonable
request with respect to Tax matters attributable to such Wafra Management
Subscriber’s interests in such Digital Colony Management Party.
(e)    The Parties agree that CCDH shall be designated as the “partnership
representative” of DCMH (within the meaning of Section 6223 of the Code) for
each taxable year with respect to which a Wafra Entity owns an Ownership
Interest and that CCDH shall be bound by the same duties of good faith and fair
dealing in its capacity as the “partnership representative” of DCMH as would
apply to a general partner of a Delaware limited partnership. Notwithstanding
anything herein or in any Ancillary Agreement to the contrary, if DCMH receives
a notice of final partnership adjustment from the U.S. Internal Revenue Service
to which the Partnership Audit Rules are applicable, the “partnership
representative” of DCMH shall cause DCMH to (i) (x) consult in good faith with
the Wafra Representative, and consider in good faith any requests made by the


45


LA_LAN01:362977.13

--------------------------------------------------------------------------------





Wafra Representative, with respect to whether to cause DCMH to elect the
application of Section 6226 of the Code, with respect to any imputed
underpayment arising from such adjustment, and (y) if the “partnership
representative” elects the application of Section 6226 of the Code, furnish to
each partner of DCMH a statement of such partner’s share (based on the year to
which such adjustment relates) of any adjustment to income, gain, loss,
deduction or credit (as determined in the notice of final partnership
adjustment) or (ii) use reasonable efforts to modify such imputed underpayment
under Sections 6225(3) and (4) of the Code, in each case with respect to any
more than de minimis imputed underpayment arising from such adjustment, to the
extent that such modifications are available (taking into account the tax status
of each Wafra Management Subscriber and, if applicable, its direct or indirect
owners, based on receipt of any needed information) and would reduce any Taxes
payable by DCMH with respect to the applicable imputed underpayment.  Any tax
benefits resulting from any such modification and reduction shall, to the extent
not prohibited under applicable Law, be allocated to the member to which the tax
benefit relates. For the avoidance of doubt, to the extent that a Tax is imposed
on, and paid by, DCMH under the provisions of the Partnership Audit Rules, and
such Tax is determined in good faith by CCDH to be attributable to, or made on
behalf of or in respect of, an equityholder of DCMH (or one or more beneficial
owners thereof), CCDH shall, and the Digital Colony Management Parties shall
cause CCDH to, (A) cause such Tax to be borne by such equityholder (or
beneficial owner(s) thereof) and (B) in determining whether a Tax is so
attributable, take into account the tax status of such equityholder (or
beneficial owner(s) thereof). Notwithstanding anything herein or in any
Organizational Document to the contrary, DCMH shall not make any election
pursuant to the Partnership Audit Rules to cause Sections 6221-6241 of the Code
to apply to any tax year beginning prior to January 1, 2018. The provisions of
this Section 6.5(e) shall also apply, mutatis mutandis, to the Subsidiaries of
DCMH that are treated as partnerships for U.S. federal income tax purposes in
respect of U.S. federal, state or local income tax matters. DCMH shall cause its
“partnership representative” to (i) promptly provide the Wafra Representative
with notice of any tax audit, investigation or proceeding with respect to DCMH,
in each case, that would reasonably be expected to an adverse effect on the
Wafra Management Subscriber (each, a “Tax Proceeding”), (ii) keep the Wafra
Representative reasonably informed regarding any such Tax Proceeding, (iii)
provide copies of any material pleadings, briefs, petition, submissions and
correspondence to the Wafra Representative in connection with such Tax
Proceeding, and (iv) shall not settle or otherwise compromise (or fail to settle
or otherwise compromise) any such Tax Proceeding if it would have a
disproportionate, material and adverse effect on the Wafra Management Subscriber
(including, for this purpose, where the Wafra Management Subscriber is a
pass-through entity for tax purposes, any direct or indirect owners of the Wafra
Management Subscriber that are special purpose vehicles and treated as
corporations for U.S. federal income tax purpose) without the Wafra Management
Subscriber’s prior written consent (which shall not be unreasonably withheld,
conditioned or delayed).
(f)    Notwithstanding anything in an applicable Organizational Document to the
contrary, in the event of a Transfer of Interests in a Digital Colony Management
Party by a Wafra Management Subscriber, allocations between such Wafra
Management Subscriber and the applicable Transferee of the distributive shares
of the various items of such Digital Colony Management Party’s income, gain,
loss, deduction and credit as computed for Tax purposes shall be allocated
between such Wafra Management Subscriber and such Transferee on a closing of the


46


LA_LAN01:362977.13

--------------------------------------------------------------------------------





books basis or such other proper basis as such Wafra Management Subscriber and
such Transferee shall reasonably agree.
(g)    Each Digital Colony Management Party shall furnish to the applicable
Wafra Management Subscribers any information necessary for Tax and regulatory
filings or elections or otherwise reasonably requested by such Wafra Management
Subscribers.
(h)    Each NFRE Recipient (or, if such Person is treated as a disregarded
entity for U.S. federal income tax purposes, the owner of such Person’s assets
for U.S. federal income tax purposes) shall be a different Person for U.S.
federal income tax purposes from the applicable general partner or other Carried
Interest Recipient for such Digital Colony Fund. No Digital Colony Company other
than a Digital Colony Management Party shall earn any management fees or other
amounts taxable for U.S. federal income tax purposes as fee income from a
Digital Colony Fund. The Digital Colony Management Parties shall not be required
to comply with the foregoing requirements of this Section 5.17(h) to the extent
(i) such compliance would have an adverse impact on the Digital Colony
Management Parties other than in an immaterial manner and (ii) the Digital
Colony Representative has consulted in good faith with the Wafra Representative
in connection therewith and has considered in good faith implementing a
structure with respect to the Digital Colony Management Parties that achieves
the Wafra Management Subscribers’ legal, tax and/or regulatory objectives.
(i)    In the event of a Transfer of an Interest in any Digital Colony
Management Party by a Wafra Management Subscriber, the applicable Digital Colony
Management Party shall, and the manager, managing member(s) or general partner,
as applicable, shall cause the applicable Digital Colony Management Party to (i)
to the extent such Digital Colony Management Party is legally able to do so,
deliver a certificate pursuant to Treasury Regulations section 1.1445-11T, duly
executed in accordance with the requirements of such Treasury Regulation and
dated as of the date of such Transfer, certifying that either (A) 50% or more of
the value of the gross assets of such Digital Colony Management Party does not
consist of “United States real property interests” (within the meaning of
Section 897(c) of the Code) or (B) 90% or more of the value of the gross assets
of such Digital Colony Management Party does not consist of “United States real
property interests” (within the meaning of Section 897(c) of the Code) plus
“cash or cash equivalents” (within the meaning of Treasury Regulations section
1.1445-11T(d)(1)), (ii) to the extent it is legally able to do so, deliver any
such information or certificates to such Wafra Management Subscriber and/or the
applicable Transferee as would permit Tax withholding under Section 1446(f) of
the Code (or any successor version thereof) to be reduced or eliminated; and
(iii) reasonably cooperate with such Wafra Management Subscriber in reducing or
eliminating any other applicable Tax withholding in connection with such
Transfer; provided, that the Wafra Management Subscriber shall reimburse each
applicable Digital Colony Management Party for its reasonable out-of-pocket
expenses incurred in connection with the foregoing.
(j)    Any requirement of a Wafra Management Subscriber to provide information
about any investor in such Wafra Management Subscriber pursuant to this
Agreement or any applicable Ancillary Agreement relating to Taxes shall be,
unless otherwise required by Law, subject to commercially reasonable
confidentiality restrictions imposed by such Wafra Management Subscriber and
such Wafra Management Subscriber shall only be required to use commercially


47


LA_LAN01:362977.13

--------------------------------------------------------------------------------





reasonable efforts to provide any such information about any investor in such
Wafra Management Subscriber
(k)    The parties hereto agree to treat each Digital Colony Management Party as
a partnership or as a disregarded entity for U.S. federal income tax purposes
and not to cause any Digital Colony Management Party to elect to be, or
otherwise be treated as, a corporation for U.S. federal income tax purposes.

6.6.    Key Person Insurance. DCMH will reasonably cooperate with the Wafra
Management Subscriber to acquire, at the Wafra Management Subscribers’ sole
expense, with the Wafra Management Subscribers as named beneficiaries, key
person insurance over such individuals as the Wafra Management Subscribers may
reasonably request from time to time following the Closing.

SECTION 7
CONFIDENTIALITY; USE OF WAFRA NAME

7.1.    Confidentiality. Subject to Section 7.2 and Section 7.3, from the date
hereof until the two (2) year anniversary of the date on which each of the Wafra
Management Subscribers and all other Wafra Entities cease to own any Ownership
Interests, each Party shall treat as strictly confidential specific information
with respect to the process of negotiating this Agreement, information about the
Digital Colony Business, any other Party or any of such Party’s Affiliates
obtained or received by any Party as a result of or in connection with the
Contemplated Transactions (“Confidential Information”), and shall not, except
with the prior written consent of each other Party (which shall not be
unreasonably withheld, conditioned or delayed), to the extent such Party is
legally permitted to seek such prior written consent, make use of (except for
the purposes of performing its obligations under this Agreement) or disclose to
any other Person any Confidential Information; except to the extent that such
disclosure is: (a) required by any Law or by legal process or upon request of a
Governmental Authority (it being understood that, for the avoidance of doubt,
none of the Wafra Management Subscribers, the Wafra Representative or any of the
other Wafra Entities or any of their Affiliates (including WINC and any
Affiliates of WINC) shall have any obligation to notify any Digital Colony
Management Party or Managing Director (or Successor) of a request of a
Governmental Authority, or compliance with such request, if such request does
not specifically relate to the Digital Colony Management Parties, the Managing
Directors (or Successors) or the investment contemplated hereby); (b) to such
Party’s Affiliates (including, as applicable, any Wafra Entity) and the
respective employees, representatives, current and prospective professional
advisors, current and prospective service providers and other agents of such
Party or its Affiliates (each, a “Representative”) that have a need to know such
Confidential Information; provided, that such Representative has a contractual,
professional or legal obligation to keep such Confidential Information
confidential in accordance with this Section 7.1; (c) subject to Section 7.5,
with respect to a Wafra Management Subscriber, to a current or prospective
investor in, or Person advised by, such Party or any of such Party’s Affiliates,
the following to the extent required by any definitive written Contract or as
part of ordinary course reporting or marketing purposes: (i) the name “Digital
Colony” or “Digital Bridge”; (ii) the Closing Date; (iii) a description of the
Digital Colony Business; (iv) the name and assets under management of the
Digital Colony Funds; (v) the


48


LA_LAN01:362977.13

--------------------------------------------------------------------------------





approximate Ownership Interest in the applicable Digital Colony Management
Parties; (vi) the amounts and dates of distributions received from the Digital
Colony Management Parties or the Digital Colony Funds; (vii) any high level fund
performance information that the Digital Colony Funds provide to their limited
partners; (viii) aggregate revenues and profitability of the Digital Colony
Business; (ix) a summary description of the terms of the this Agreement and the
Ancillary Agreements (including the existence of restrictive covenants and the
broad minority investor rights framework, in each case as set forth therein);
(x) the names of Portfolio Companies of the Digital Colony Funds (excluding (A)
any material non-public information and any information regarding publicly
traded securities held by any Digital Colony Fund that is not disclosed to
limited partners of the Digital Colony Funds, (B) any information related to
DCMH’s valuation of, and performance metrics for, any Portfolio Company, except
for any such information provided to any limited partners or investors in the
Digital Colony Funds, and (C) any information that cannot be disclosed pursuant
to the terms of any applicable non-disclosure agreement; provided, that with
respect to this clause (C), DCMH shall use commercially reasonable efforts to
make appropriate substitute arrangements under circumstances in which such
foregoing restrictions apply); (xi) disclosure made available to investors in
the Digital Colony Funds; (xii) ratios and performance information or any other
information derived by using any of the information provided to any Wafra Entity
in connection with the consideration and negotiation of the Contemplated
Transactions or other information described in this Section 7.1(c); and (xiii)
any other information as may be required from time to time with Digital Colony
Consent (not to be unreasonably withheld, conditioned or delayed); provided,
that such current or prospective investor shall have been advised as to the
confidential nature of such Confidential Information and be bound by contractual
confidentiality obligations; (d) subject to Section 7.5, with respect to any
Digital Colony Management Party, to a current or prospective investor in, or
Person advised by, such Party or any of such Party’s Affiliates; provided, that
such current or prospective investor shall have been advised as to the
confidential nature of such Confidential Information and be bound by contractual
confidentiality obligations; and provided, further, that the terms of this
Agreement and the Ancillary Agreements shall not, subject to Section 7.5, be
disclosed by the Digital Colony Management Parties to any such investors or
Persons; (e) in connection with any financing, any proposed financing or any
Transfer permitted under the terms of this Agreement; or (f) made as part of any
necessary or advisable Tax filing or to obtain any Tax benefit. Notwithstanding
the foregoing, a Party shall not be in breach of the confidentiality provisions
of this Section 7.1 as a result of the disclosure or use of Confidential
Information if such Confidential Information (i) was lawfully in such Party’s
possession prior to its being obtained or received as described in this
Section 7.1, (ii) has come into the public domain other than through such
Party’s fault or (iii) has come lawfully into such Party’s possession from a
third party having, to such Party’s knowledge, no duty of confidentiality to the
other Parties with respect to such Confidential Information. Notwithstanding
anything to the contrary set forth herein, for so long as the Wafra Management
Subscribers own any Ownership Interests, DCMH authorizes the Wafra Management
Subscribers and their Affiliates to publish and use the names of any of the
Digital Colony Companies or their Affiliates on the public websites of the Wafra
Management Subscribers and their Affiliates with the prior written consent of
the Digital Colony Representative (such consent not to be unreasonably withheld,
conditioned or delayed).

7.2.    Existing Confidentiality Obligations. This Agreement shall constitute a
termination of any confidentiality or similar agreement or arrangement between
the Digital Colony Management


49


LA_LAN01:362977.13

--------------------------------------------------------------------------------





Parties or any of their respective Affiliates on the one hand, and any Wafra
Entity or its Affiliates on the other hand. Notwithstanding the foregoing or
anything to the contrary contained in this Agreement, none of the Digital Colony
Management Parties shall provide, and DCMH shall use its commercially reasonable
efforts to not, and shall cause the other Digital Colony Management Parties to
use their respective commercially reasonable efforts not to, provide, any Wafra
Entity or its Affiliates (as applicable) with, or with access to, any
information that from time to time such Wafra Entity or its Affiliates
reasonably requests in writing not to receive.

7.3.    Tax Disclosures. Notwithstanding anything herein to the contrary, each
Party (and each Affiliate, employee, representative or other agent thereof) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Party relating to such tax treatment and tax structure. For
this purpose, “tax treatment and tax structure” means any facts relevant to the
U.S. federal or state income tax treatment of the transactions contemplated by
this Agreement, but does not include information relating to the identity of any
Party or the performance of any investment hereunder (except to the extent
relevant to such tax treatment or tax structure).

7.4.    Use of the Wafra Name. Except (a) as required for use in marketing
materials, including any confidential offering memorandum of the Digital Colony
Funds, in the form set forth in Schedule 7.4 hereto, or in such other form as
approved by Wafra Consent, (b) as required by applicable Law or legal process or
(c) with Wafra Consent, CCOC shall ensure that no Digital Colony Management
Party or any of its or their Affiliates or other members of the Digital Colony
Group shall, use the Wafra Name in any written or verbal communication;
provided, that the Wafra Representative may rescind any such Wafra Consent
provided pursuant to clause (c) above in good faith on a reasonable basis, upon
ninety (90) days’ prior written notice; and provided, further, that a Digital
Colony Management Party may (i) by written or verbal communication advise other
investors and prospective investors in any Digital Colony Fund of the fact that
a Wafra Entity has made a commitment to such Digital Colony Fund (for avoidance
of doubt, this disclosure shall only include the Wafra Management Subscriber’s
name and investment amount) and (ii) disclose the name of such Wafra Entity to
the Digital Colony Fund’s lenders in the ordinary course of such Digital Colony
Fund’s business where the applicable Digital Colony Management Party determines
in good faith that such disclosure is in the best interests of such Digital
Colony Fund in connection with such lender working with such Digital Colony Fund
in the ordinary course of business. Additionally, upon the earlier to occur of
(A) the date on which each Wafra Management Subscriber and all other Wafra
Entities cease to own any portion of any Ownership Interests or (B) a Redemption
Event, a Sale Event or a Liquidation Event, all prior Wafra Consent to the use
of the Wafra Name shall be deemed to be rescinded. Upon the effective date of
any such rescission, the applicable Digital Colony Management Parties and their
respective Affiliates and agents shall as promptly as reasonably practicable
cease such use and any similar use of the Wafra Name (including, if applicable,
by discontinuing the use of any prospectus or promotional materials that uses or
makes reference to the Wafra Name, unless otherwise authorized by Wafra
Consent). Any Person disclosing the Wafra Name pursuant to clause (b) of this
Section 7.4 shall promptly provide Wafra with notice of such disclosure,
including a description of the relevant materials and circumstances in which the
Wafra Name was included.

7.5.    No Public Announcement. Except for any disclosure which is required
pursuant to applicable Law (including securities Laws) or obligations pursuant
to any listing agreement with or rules of any national securities exchange
(provided, that the Party proposing to issue any press


50


LA_LAN01:362977.13

--------------------------------------------------------------------------------





release or similar public announcement, communication to investors or to the
news media or financial markets divulging the existence of this Agreement or the
Contemplated Transactions in compliance with any such disclosure obligations
shall use commercially reasonable efforts to consult in good faith with the
other Parties before doing so), each of the Parties hereto shall not, and shall
cause its respective Affiliates and its and its Affiliates’ respective officers,
directors, employees and agents not to, issue any press release or other similar
public announcement or communication divulging the existence of this Agreement
or the Contemplated Transactions without Wafra Consent and the prior written
consent of the Digital Colony Representative, which consent shall in each case
not be unreasonably withheld, conditioned or delayed. Notwithstanding anything
herein to the contrary, Colony Capital may make any public statements in
response to questions by the press, analysts, investors or those attending
industry conferences or analyst or investor conference calls, so long as such
statements are not inconsistent with previous statements made by any Party
hereunder and such public statements are permitted to be made pursuant hereto.

SECTION 8
INDEMNIFICATION

8.1.    Rights under A&R DCMH Agreement. Each of the Parties that is a “Member”
(as defined in the A&R DCMH Agreement) of DCMH, together with each such Party’s
respective Affiliates and each of their respective current or former managers,
officers, fiduciaries, trustees or managing members, shall be entitled to the
rights to indemnification set forth in Article X of the A&R DCMH Agreement.

8.2.    Indemnification by Digital Colony Funds. CCOC shall take commercially
reasonable actions within its control to cause the general partner (or
comparable Person) of each future Digital Colony Fund to enter into
Organizational Documents for each future Digital Colony Fund that contain
indemnification provisions substantially similar to those set forth in the
Organizational Documents of Digital Colony Partners, L.P. as of the date of this
Agreement, as such terms may be reasonably modified, based on the advice of
external counsel, for any Digital Colony Fund organized under the laws of a
jurisdiction other than the State of Delaware (the “Indemnification
Arrangement”). In the event DCMH believes, due to legal, commercial, regulatory
or other reasons, that the general partner (or comparable Person) of a future
Digital Colony Fund will not be able to implement the Indemnification
Arrangement, DCMH will consult in good faith with the Wafra Representative;
provided, that in all cases, the Wafra Entities and Buyer Indemnitees shall have
the same rights to indemnification as the comparable members of the Colony
Capital Group and any Digital Colony Indemnitee.

SECTION 9
REDEMPTION RIGHT

9.1.    Redemption Right.
(a)    Redemption Right. Following the occurrence of a Redemption Event, the
Wafra Representative shall have the right for a ninety (90) day period,
exercisable by delivering a written notice to the Digital Colony Representative
(a “Redemption Notice”), to require the Digital Colony Companies or CCOC (at the
Digital Colony Representative’s election) (the date of delivery of the
Redemption Notice, the “Redemption Date”) to repurchase or cause to be
repurchased the entirety of the Ownership Interests (i) within thirty (30)
Business Days of the Redemption Date at an amount equal to (w) the sum of
Management Interests Consideration Amount, the Warrants


51


LA_LAN01:362977.13

--------------------------------------------------------------------------------





Consideration Amount and the Contingent Consideration Amount, if paid (such sum
in this clause (w), the “Total Management Consideration Amount”), minus (x) any
distributions or payments received by the Wafra Management Subscriber pursuant
to the A&R DCMH Agreement, as applicable, as of immediately prior to the
Redemption Event (including, for the avoidance of doubt, any distributions or
payments received of Available Cash pursuant to the A&R DCMH Agreement, but
excluding distributions or payments in respect of the Sponsor Commitments or
Identified Sponsor Commitments) (such amounts described in this clause (x), the
“Management Distributions”), or (ii) to the extent Colony Capital remains listed
on the NYSE or NASDAQ at such time, by doubling the Wafra Management
Subscriber’s Specified Percentage with respect to all distributions until the
Redemption Amount is paid in full, during which time the Wafra Management
Subscribers shall retain their Ownership Interests, as modified by this clause
(ii) (the “Redemption Amount”, and such redemption right, the “Redemption
Right”) (it being agreed and understood that clause (i)(w) of the definition of
Redemption Amount shall be modified for purposes of clause (ii) to read “1.5x
the Total Management Consideration Amount”) (this clause (ii), the “Deferred
Redemption”). Notwithstanding anything to the contrary in this Agreement, the
Redemption Right pursuant to this Section 9.1(a) shall only be exercisable
concurrently with the exercise of the Redemption Right under Section 8 of the
Carried Interest Participation Agreement and, to the extent the amount of
Management Distributions exceeds the Total Management Consideration Amount (as
it may have been modified in connection with a Deferred Redemption), such excess
shall be deducted from any unpaid Redemption Amount pursuant to the Carried
Interest Participation Agreement.
(b)    Payment Option. In the event that Digital Colony Representative elects
the Deferred Redemption, the Digital Colony Representative may elect at any time
to pay any remaining outstanding portion of the Redemption Amount in cash and/or
registered shares of Colony Capital common stock (calculated by reference to 97%
of the trailing thirty (30)-day VWAP of the common stock at the time payment) up
to 250,000,000 registered shares of common stock in the aggregate (inclusive of
any shares of common stock issued pursuant to Section 8(b) of the Carried
Interest Participation Agreement, the “Share Cap”); provided, that, if the
Redemption Amount has not been paid in full by the fourth (4th) year anniversary
of the Redemption Date, the outstanding portion of the Redemption Amount shall
be paid in registered common stock of Colony Capital having a value equal to the
outstanding portion of such Redemption Amount (calculated by reference to 97% of
the trailing thirty (30)-day VWAP of the common stock at the time payment) up to
the Share Cap (inclusive of any shares previously issued in satisfaction on any
portion of the Redemption Amount under this Agreement or Section 8(b) of the
Carried Interest Participation Agreement) and thereafter in cash to the extent
of any remaining outstanding portion of the Redemption Amount; provided,
further, that if Colony Capital ceases to be listed on the NYSE or the NASDAQ,
any portion of the Redemption Amount that is not paid in full shall immediately
be payable in cash. Any amounts paid or distributed to the Wafra Management
Subscribers in connection with a Redemption Event shall be treated as a payment
to a retiring partner in accordance with Section 736(b) of the Internal Revenue
Code of 1986, as amended.


52


LA_LAN01:362977.13

--------------------------------------------------------------------------------





(c)    Payment of Redemption Amount. The Redemption Amount shall be paid by wire
transfer of immediately available funds, to the account(s) specified in writing
by the Wafra Representative.
(d)    Sponsor Commitments. Notwithstanding anything to the contrary set forth
herein, upon the occurrence of a Redemption Event, the Wafra Representative
shall specify in the Redemption Notice whether the Wafra Participation Buyers’
interests in funded Sponsor Commitments shall either be (i) freely transferable
or (ii) redeemed on the basis of net asset value for the then current quarter,
adjusted for cash activity, in which case such net asset value-based
determination shall be added to the Redemption Amount.
(e)    Rights and Remedies. In the event of the occurrence of any Redemption
Event, the sole and exclusive recourse of the Wafra Entities in connection
therewith shall be the exercise of the Redemption Right set forth in this
Section 9, and the Wafra Entities shall have no other remedies, claims or rights
of recovery or to further compensation based on a diminution of value of the
Ownership Interests.

9.2.    New Colony Party; Successors. Subject to the restrictions on Transfers
provided herein and to Section 10.4, to the extent of any assignment or Transfer
by a Colony Party to another Person, then CCOC shall cause such Person to
execute and deliver to the Parties a Joinder Agreement, and upon such execution
to become a Party to, and be bound by, the terms of this Agreement as a “Colony
Party” hereunder. In the event that, following the date hereof, any Person meets
the definition of “Successor,” Colony Capital and the Digital Colony Management
Parties shall take all action within his or her control to cause such Person to
execute and deliver to the Parties a restrictive covenant agreement that is
substantially similar to the A&R Restrictive Covenant Agreements as adjusted to
include prevailing customary markets term in an agreement of that type, but in
all cases shall include a covenant not to compete with the Digital Colony
Business and not to solicit employees, clients or investors of the Digital
Colony Business for any Competing Business until the second anniversary of the
date following the termination of such Person’s employment for Cause or
departure without Good Reason.

9.3.    New Wafra Management Subscriber. Subject to the restrictions on
Transfers provided herein and to Section 10.4, to the extent of any assignment
or Transfer by the Wafra Management Subscriber to another Person or to the
extent any Person becomes a successor to the Wafra Management Subscriber and, as
such, meets the definition of “Wafra Management Subscriber”, in each case, other
than a Person that is then party to this Agreement, the existing Wafra
Management Subscriber(s) shall cause such new Wafra Management Subscriber to
execute and deliver to the Parties a Joinder Agreement, and upon such execution
to become a Party to, and bound by the terms of, this Agreement.


53


LA_LAN01:362977.13

--------------------------------------------------------------------------------






SECTION 10
GENERAL

10.1.    Notices.
(a)    All notices and other communications given or made pursuant hereto shall
be in writing and shall be deemed to have been duly given or made (a) as of the
date delivered, if delivered personally, (b) on the date delivered, if delivered
by facsimile or email (provided, that notice is also sent by one of the methods
described in clauses (a), (c) or (d)), (c) five (5) Business Days after being
mailed by registered or certified mail (postage prepaid, return receipt
requested) or (d) one (1) Business Day after being sent by overnight courier
(providing proof of delivery), to the Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 10.1):
If to the Digital Colony Representative:


515 S. Flower Street, 44th Floor
Los Angeles, CA 90071
Attn: Director, Legal Department
Email: legal@clny.com




If to the Wafra Representative, WINC or any Wafra Management Subscriber:


c/o Wafra Inc.
345 Park Avenue, 41st Floor
New York, NY 10154-0101
Attn: Russell J. Valdez
Attn: Legal Notices
E-mail: altlegalnotices@wafra.com
With copies (which shall not constitute notice) to:


Sullivan & Cromwell LLP
1888 Century Park East
Los Angeles, California 90067
Attn: Alison S. Ressler
Email: resslera@sullcrom.com


and


Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 100178-0060
Attention: Robert D. Goldbaum; Nathan R. Pusey
Email: robert.goldbaum@morganlewis.com
nathan.pusey@morganlewis.com


With a copy (which shall not constitute notice) to:


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attn: Andrew Colosimo; Shant Manoukian
Fax: (212) 859-4000
Email: andrew.colosimo@friedfrank.com;
shant.manoukian@friedfrank.com


 
 

(b)    Any Digital Colony Consent may be obtained by any Wafra Entity hereunder
from the Digital Colony Representative on behalf of all Colony Parties or by any
other Colony Party on behalf of all Colony Parties which such Colony Party
Controls.


54


LA_LAN01:362977.13

--------------------------------------------------------------------------------





(c)    The prior written consent of (i) the Wafra Representative may be obtained
by any Digital Colony Management Party hereunder from the Wafra Representative
on behalf of any Wafra Management Subscriber or any other Wafra Entity, and,
unless otherwise provided herein, any such consent or approval may be withheld,
and any other decision or determination to be made by the Wafra Representative
(or any Wafra Entity) hereunder may be made, in the sole discretion of such
Wafra Representative (or any such Wafra Entity), as applicable (the “Wafra
Consent”) and (ii) the Digital Colony Representative may be obtained by any
Wafra Entity hereunder from the Digital Colony Representative on behalf of CCOC,
Colony Capital or any Digital Colony Management Party, and, unless otherwise
provided herein, any such consent or approval may be withheld, and any other
decision or determination to be made by the Digital Colony Representative (or
any Digital Colony Company) hereunder may be made, in the sole discretion of
such Digital Colony Representative (or any such Digital Colony Company), as
applicable (the “Digital Colony Consent”).

10.2.    Entire Agreement; Conflicts; Severability. This Agreement, together
with the Exhibits and Schedules hereto, the Ancillary Agreements and other
written agreements executed in connection herewith or therewith, supersedes all
prior agreements and understandings between the Parties with respect to the
subject matter hereof, and constitutes the complete agreement and understanding
among the Parties unless modified in a writing signed by all of the Parties. In
addition to the provisions set forth in Section 10.5, any term or provision of
this Agreement which is invalid or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
or provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any of the provisions of this Agreement are found to conflict with or otherwise
be inconsistent with any of the provisions of any Ancillary Agreement (including
for this purpose any current or future Contract in connection with any Specified
Investment, Warehouse Investment, Identified Sponsor Commitment or otherwise
contemplated by the Ancillary Agreements) other than the Investment Agreement,
the Carry Investment Agreement and the A&R DCMH Agreement (except as otherwise
expressly provided herein), the provisions of this Agreement shall prevail. In
the event of any conflicts between the terms of this Agreement and/or the
Carried Interest Participation Agreement, on the one hand, and the Digital
Colony Fund I Fund Documentation, Fund I Specified Investment Agreement and/or
the Purchaser Side Letter, on the other hand, the provisions of Section 4 of
this Agreement and Section 9 of the Carried Interest Participation Agreement
shall prevail with respect to the Transfer of any Sponsor Commitments and
Identified Sponsor Commitments. In the event of a conflict between the terms and
conditions of this Agreement and the Investment Agreement, the Carry Investment
Agreement or the A&R DCMH Agreement, the terms and conditions of the Investment
Agreement and/or the Carry Investment Agreement, as applicable, shall control in
all respects. CCOC shall cause any applicable general partner or managing member
of any Digital Colony Fund or Digital Colony Company to comply with the
provisions of Section 4 of this Agreement to the extent of any conflict with
respect thereto between the Fund Documentation and the rights related to the
CFIUS Redemption Right pursuant to Annex A of the Investment Agreement.

10.3.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of such counterparts shall
together constitute one and the same


55


LA_LAN01:362977.13

--------------------------------------------------------------------------------





document. Any signature required for the execution of this Agreement may be in
the form of either an original signature or a facsimile or other electronic
transmission bearing the signature of any Party to this Agreement. No objection
shall be raised as to the authenticity of any signature due solely to the fact
that said signature was transmitted via facsimile or other electronic
transmission.

10.4.    Assignment. Subject to the restrictions on Transfers provided herein,
this Agreement shall inure to the benefit and be binding on the Parties hereto
and their respective Transferees, successors and permitted assigns. Except for
Transfers in accordance with this Agreement, neither this Agreement, nor any of
the rights, benefits or obligations hereunder, may be assigned by any Party
without the consent of the other Parties hereto. For the avoidance of doubt, in
connection with Transfers in accordance with this Agreement, each Wafra
Management Subscriber shall be entitled to assign this Agreement and any of such
Wafra Management Subscriber’s rights, benefits and obligations hereunder. Any
purported assignment or other Transfer without such consent shall be void and
unenforceable. Any Person who desires to become a Party to this Agreement in
connection with any Transfer or otherwise in accordance with this Agreement
shall, and the applicable Transferor or assignee of such Person shall cause such
Person to, execute and deliver to the Parties a Joinder Agreement, and upon such
execution and delivery become a Party to, and bound by the terms of, this
Agreement. The Wafra Representative and the Wafra Management Subscribers shall
have the right to exercise any of their rights hereunder individually and in
part and with respect to themselves only or with respect to themselves and other
Wafra Management Subscribers, to the extent (i) permitted by an agreement among
such Parties and (ii) the Party or Parties exercising such rights hereunder
would otherwise have the right to exercise such rights but for this Section
10.4(d).

10.5.    Amendment; Severability; Waiver.
(a)    Any amendment, waiver or variation of this Agreement shall not be binding
on the Parties unless it is agreed in writing and signed by the Wafra
Representative (on behalf of the Wafra Management Subscribers) and the Digital
Colony Representative (on behalf of the Colony Parties).
(b)    The invalidity, illegality or unenforceability of any of the provisions
of this Agreement shall not affect the validity, legality and enforceability of
the remaining provisions of this Agreement.
(c)    The failure by any Party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision nor in any way affect the validity of this Agreement or any part
hereof or the right of such Party thereafter to enforce each and every such
provision. No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance. The observance of any provision of this Agreement may be waived
in writing by the Party that will lose the benefit of such provision as a result
of such waiver.

10.6.    Third Party Beneficiaries. No Person other than the Parties shall be
entitled to any benefits under the Agreement, except as otherwise expressly
provided herein.


56


LA_LAN01:362977.13

--------------------------------------------------------------------------------






10.7.    Expenses. Except as otherwise expressly provided in this Agreement,
each of the Parties hereto agrees to pay the costs and expenses incurred by it
in connection with the negotiation, preparation, execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the Contemplated
Transactions, including, the fees and expenses of counsel to, and other
representatives of, such Party (collectively, “Transaction Expenses”); provided,
that notwithstanding anything in this Agreement or the Ancillary Agreements to
the contrary, CCOC covenants and agrees that the Wafra Management Subscriber(s)
shall not directly or indirectly bear any portion of the Transaction Expenses
for which any Digital Colony Company is responsible hereunder by virtue of such
Wafra Management Subscriber’s Ownership Interest in any Digital Colony
Management Party including, for the avoidance of doubt, the costs and expenses
of the Buyer Insurance Policy (as defined in the Investment Agreement). Any
future Digital Colony Fund shall bear all costs and expenses as provided for in
the offering documents of such Digital Colony Fund, including all costs related
to the establishment of such Digital Colony Fund; provided, that the Wafra
Management Subscribers shall bear its proportionate share of the organizational
and operational expenses any Digital Colony Fund in which it (or another Wafra
Entity) invests or participates through a general partner commitment.

10.8.    Governing Law. THIS AGREEMENT AND THE RIGHTS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK (EXCLUDING CONFLICT OF LAW RULES AND PRINCIPLES).

10.9.    Dispute Resolution. Without limiting the rights of any Party under
Section 10.10, each of the Parties irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York located in the borough of Manhattan in the City of New York, or if such
court does not have jurisdiction, the Supreme Court of the State of New York,
New York County, for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. To the
extent that service of process by mail is permitted by applicable Law, each
Party irrevocably consents to the service of process in any such suit, action or
other proceeding in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for herein.
Nothing herein shall affect the right of any Person to serve process in any
other manner permitted by Law. Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (a) the United States District Court for the Southern District of New
York or (b) the Supreme Court of the State of New York, New York County, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. The Parties hereby
irrevocably and unconditionally waive trial by jury in any legal action or
proceeding relating to this Agreement or any other agreement entered into in
connection therewith and for any counterclaim with respect thereto.

10.10.    Specific Performance. The Parties agree that irreparable damage may
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, the Parties agree that, in addition to any


57


LA_LAN01:362977.13

--------------------------------------------------------------------------------





other remedies, each Party shall be entitled to seek to enforce the terms of
this Agreement by a decree of specific performance without the necessity of
proving the inadequacy of money damages as a remedy. Each Party hereby waives
any requirement for the securing or posting of any bond in connection with such
remedy. Each Party further agrees that no such Party shall oppose the granting
of an injunction or specific performance as provided herein on the basis that
any other Party has an adequate remedy at law or that an award of specific
performance is not an appropriate remedy for any reason at law or equity.

10.11.    Further Assurances. Each Party to this Agreement agrees to execute
such documents and other papers and use its reasonable efforts to perform or
cause to be performed such further acts as are necessary to carry out the
provisions contained in this Agreement and the Ancillary Agreements. Upon the
reasonable request of any Party, the other Parties agree to promptly execute and
deliver such further instruments of assignment, transfer, conveyance,
endorsement, direction or authorization and other documents as may be reasonably
requested to the extent necessary to effectuate the purposes of this Agreement
and the Ancillary Agreements. CCOC shall cause each Digital Colony Company and
each Digital Colony Management Party that is not a Party to comply with any
applicable obligations and perform any applicable covenants as set forth in this
Agreement.

10.12.    Rules of Interpretation. When a reference is made in this Agreement to
Sections, Annexes, Exhibits or Schedules, such reference shall be to a Section
of or Exhibit or Schedule to this Agreement unless otherwise indicated. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Words in the
singular form will be construed to include the plural, and vice versa, unless
the context requires otherwise. Pronouns of one gender shall include all
genders. The words “hereof,” “herein,” “hereby” and terms of similar import
shall refer to this entire Agreement. Unless the defined term “Business Days” is
used, references to “days” in this Agreement refer to calendar days. If any
period expires on a day which is not a Business Day or any event or condition is
required by the terms of this Agreement to occur or be fulfilled on a day which
is not a Business Day, such period shall expire or such event or condition shall
occur or be fulfilled, as the case may be, on the next succeeding Business Day.
Any action required to be taken “within” a specified time period following the
occurrence of an event shall be required to be taken by no later than 5:00 p.m.
Eastern time on the last day of such time period, which shall be calculated
starting with the day immediately following the date of the event. The Parties
have participated jointly in the negotiation and drafting of this Agreement. In
the event any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by all Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provision of this Agreement. All references to
“Dollars” or “$” shall mean U.S. Dollars unless otherwise specified.

10.13.    Headings. The table of contents and all Section titles and captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof.

10.14.    No Recourse. This Agreement may only be enforced against, and any
claim, action, suit or other legal proceeding based upon, arising out of, or
related to this Agreement, or the


58


LA_LAN01:362977.13

--------------------------------------------------------------------------------





negotiation, execution or performance of this Agreement, may only be brought
against the entities that are expressly named as Parties herein and then only
with respect to the specific obligations set forth herein with respect to such
Parties. No past, present or future director, officer, employee, incorporator,
manager, member, partner, stockholder, Affiliate, agent, attorney or other
representative of any Party or of any Affiliate of any Party, or any of their
successors or permitted assigns, shall have any liability for any obligations or
liabilities of any Party under this Agreement or for any claim or action based
on, in respect of or by reason of the Contemplated Transactions.
[Signature Pages Follow]




59


LA_LAN01:362977.13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by its
authorized signatory as of the date first written above.




DIGITAL COLONY MANAGEMENT HOLDINGS, LLC






By: /s/ Donna Hansen
Name: Donna Hansen
Title: Vice President




[Signature Page to Investor Rights Agreement]
LA_LAN01:362977.13

--------------------------------------------------------------------------------






COLONY CAPITAL DIGITAL HOLDCO, LLC






By: Donna Hansen
Name: Donna Hansen
Title: Vice President


[Signature Page to Investor Rights Agreement]
LA_LAN01:362977.13

--------------------------------------------------------------------------------








COLONY DC MANAGER, LLC






By: /s/Donna Hansen
Name: Donna Hansen
Title: Vice President




[Signature Page to Investor Rights Agreement]
LA_LAN01:362977.13

--------------------------------------------------------------------------------






COLONY CAPITAL OPERATING COMPANY, LLC






By: /s/ Donna Hansen
Name: Donna Hansen
Title: Vice President








[Signature Page to Investor Rights Agreement]
LA_LAN01:362977.13

--------------------------------------------------------------------------------






COLONY CAPITAL, INC.






By: /s/ Donna Hansen
Name: Donna Hansen
Title: Chief Administrative Officer




[Signature Page to Investor Rights Agreement]
LA_LAN01:362977.13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by its
authorized signatory as of the date first written above.
WAFRA MANAGEMENT SUBSCRIBER:
W-CATALINA (S) LLC






By: /s/ Fergus Healy
Name: Fergus Healy
Title: Authorized Signatory






[Signature Page to Investor Rights Agreement]
LA_LAN01:362977.13

--------------------------------------------------------------------------------






Schedule I


DIGITAL COLONY COMPANIES


Name
Jurisdiction
 
 
Investment Management Entities
 
DCP Fund Advisor, LLC
Delaware
Digital Bridge Advisors, LLC
Delaware
Digital Bridge Holdings, LLC
Delaware
Digital Bridge Management LLC
Delaware
Digital Colony Acquisitions, LLC
Delaware
Digital Colony Liquid Opportunities Advisor, LLC
Delaware
DCL Acquisitions, LLC
Delaware
Digital Colony Management, LLC
Delaware
Digital Colony Management Holdings, LLC
Delaware
Digital Colony UK 1 Limited
United Kingdom
Digital Colony UK 2 Limited
United Kingdom
Digital Colony UK Advisors 1 LLP
United Kingdom
 
 
Participation Entities
 
Colony DCP Holdco LLC
Delaware
Colony DCP (CI) Bermuda, LP
Bermuda









LA_LAN01:362977.13

--------------------------------------------------------------------------------






Schedule II


FORM OF JOINDER AGREEMENT


JOINDER AGREEMENT, dated as of [___________] (this “Agreement”), of
[___________], a [Ÿ], (the “New Party”), to the Investor Rights Agreement, dated
as of [—], 2020 (as it may be amended from time to time, the “Investor Rights
Agreement”), by and among [—] and any other Person that has executed or from
time executes a Joinder Agreement pursuant to the requirements set forth
therein. Capitalized terms used herein without definition shall have the
respective meanings assigned to them in the Investor Rights Agreement.
RECITALS:
WHEREAS, [Section 9.2 // 9.3] of the Investor Rights Agreement provides that any
Person who desires to become a party to the Agreement shall execute and deliver
a Joinder Agreement to the other Parties to the Investor Rights Agreement, and
upon such execution, shall become a Party to, and bound by, the terms of the
Investor Rights Agreement;
[WHEREAS, the New Party was [formed/appointed] on [Ÿ];] and
WHEREAS, the New Party desires to become a Party.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants contained herein and in the Investor Rights Agreement, the Parties
hereto agree as follows:
1.Effective as of the date hereof, the New Party (a) shall become a Party to the
Investor Rights Agreement as [a Digital Colony Management Party or Successor][a
Wafra Management Subscriber] and (b) agrees to (i) make all of the
representations and warranties and (ii) be bound by the covenants, agreements
and obligations of [a Digital Colony Management Party, as applicable][a Wafra
Management Subscriber], in each case, as set forth under the Investor Rights
Agreement. The New Party represents and warrants to [the Wafra Management
Subscribers] [the Colony Parties] that all of the representations and warranties
set forth in Section [—] of the Investor Rights Agreement are true and correct
with respect to the New Party, as of the date of this Agreement and, if the date
of this Agreement is prior to the Closing Date, as of the Closing Date.
2.THIS AGREEMENT AND THE RIGHTS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (EXCLUDING
CONFLICT OF LAW RULES AND PRINCIPLES).
3.The New Party agrees to execute such further documents and instruments and to
take such further actions as may be reasonably necessary to carry out the
purposes and intent of this Agreement.
4.This Agreement may be executed in counterparts, each of which shall be deemed
to be an original, and all of such counterparts shall together constitute one
and the same document. Any signature required for the execution of this
Agreement may be in the form of either an original






LA_LAN01:362977.13

--------------------------------------------------------------------------------





signature or a facsimile or other electronic transmission bearing the signature
of any Party to this Agreement. No objection shall be raised as to the
authenticity of any signature due solely to the fact that said signature was
transmitted via facsimile or other electronic transmission.
[Signature Pages Follow]




Exh A-2


LA_LAN01:362977.13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
[New Party]




By:______________________________
Name:    
Title:


[Wafra Representative]






By:______________________________
Name:    
Title:




[Digital Colony Representative]
(on behalf of the Digital Colony Management Parties)






By:______________________________
Name:    





LA_LAN01:362977.13

--------------------------------------------------------------------------------







EXHIBIT A






LA_LAN01:362977.13